EXHIBIT 10.50

 

VORNADO REALTY TRUST
2013 OUTPERFORMANCE PLAN
AWARD AGREEMENT

2013 OUTPERFORMANCE PLAN AWARD AGREEMENT made as of the date set forth on
Schedule A hereto between VORNADO REALTY TRUST, a Maryland real estate
investment trust (the “Company”), its subsidiary VORNADO REALTY L.P., a Delaware
limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the party listed on
Schedule A (the “Grantee”). 

RECITALS

A.        The Grantee is an employee or trustee of, or a consultant or advisor
to, the Company or one of its Affiliates and provides services to the
Partnership.

B.                 The Compensation Committee (the “Committee”) of the Board of
Trustees of the Company (the “Board”) approved this and other 2013
outperformance plan (“2013 OPP”) awards pursuant to the Company’s 2010 Omnibus
Share Plan, as amended (as amended, restated and supplemented from time to time,
the “2010 Plan”) to provide certain trustees, consultants, advisors, officers
and key employees of the Company or its Affiliates, including the Grantee, in
connection with their employment or other service relationship with the
incentive compensation described in this Award Agreement (this “Agreement”) and
thereby provide additional incentive for them to promote the progress and
success of the business of the Company and its Affiliates, including the
Partnership.  2013 OPP awards were approved by the Committee pursuant to
authority delegated to it by the Board, including authority to make grants of
equity interests in the Partnership which may, under certain circumstances,
become exchangeable for the Company’s Common Shares reserved for issuance under
the 2010 Plan, or in the event the 2010 Plan has been replaced by a successor
equity plan prior to the date of issuance of such Common Shares, under such
successor equity plan (the 2010 Plan and any such successor plan, as each may be
amended, modified or supplemented from time to time, are collectively referred
to herein as the “Share Plan”).  This Agreement evidences one award (this
“Award”) in a series of substantially identical 2013 OPP awards and is subject
to the terms and conditions set forth herein and in the Partnership Agreement
(as defined herein).

C.        The Committee, effective as of the grant date specified in Schedule A
hereto, awarded to the Grantee the 2013 OPP participation percentage in the
various outperformance pools provided herein set forth in Schedule A. 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:


1.                  ADMINISTRATION.  THIS AWARD AND ALL OTHER 2013 OPP AWARDS
SHALL BE ADMINISTERED BY THE COMMITTEE, WHICH IN THE ADMINISTRATION OF THE 2013
OPP AWARDS AND THIS AWARD SHALL HAVE ALL THE POWERS AND AUTHORITY IT HAS IN THE
ADMINISTRATION OF THE SHARE PLAN AS SET FORTH IN THE SHARE PLAN; PROVIDED THAT
ALL POWERS OF THE COMMITTEE HEREUNDER CAN BE EXERCISED BY THE FULL BOARD IF THE
BOARD SO ELECTS.  THE COMMITTEE, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY MAKE
AT ANY TIME ANY PROVISION FOR LAPSE OF FORFEITURE RESTRICTIONS AND/OR
ACCELERATED VESTING UNDER THIS

 

 

--------------------------------------------------------------------------------

 

 

Agreement of some or all of the Grantee’s unvested Award OPP Units that have not
previously been forfeited.


2.                  DEFINITIONS.  CAPITALIZED TERMS USED HEREIN WITHOUT
DEFINITIONS SHALL HAVE THE MEANINGS GIVEN TO THOSE TERMS IN THE SHARE PLAN.

 “2013 OPP Units” means those Partnership Units issued pursuant to this and all
other 2013 OPP.

“Additional Share Baseline Value” means, with respect to each Additional Share,
the gross proceeds received by the Company or the Partnership upon the issuance
of such Additional Share, which amount shall be deemed to equal, as applicable: 
(A) if such Additional Share is issued for cash in a public offering or private
placement, the gross price to the public or to the purchaser(s); (B) if such
Additional Share is issued in exchange for assets or securities of another
Person or upon the acquisition of another Person, the cash value imputed to such
Additional Share for purposes of such transaction by the parties thereto, as
determined by the Committee, or, if no such value was imputed, the mean between
the high and low sale prices of a Common Share on the national securities
exchange or established securities market on which the Common Shares are listed
on the date of issuance of such Additional Share, or, if no sale of Common
Shares is reported on such date, on the next preceding day on which any sale
shall have been reported; and (C) if such Additional Share is issued upon
conversion or exchange of equity or debt securities of the Company, the
Partnership or any other Subsidiary, which securities were not previously
counted as either Initial Shares or Additional Shares, the conversion or
exchange price in effect as of the date of conversion or exchange pursuant to
the terms of the security being exchanged or converted.

“Additional Shares” means (without double-counting), as of a particular date of
determination, the sum of:  (A) the number of Common Shares; plus (B) the Shares
Amount for all of the Units (assuming that such Units were converted, exercised,
exchanged or redeemed for Partnership Units as of such date of determination at
the applicable conversion, exercise, exchange or redemption rate (or rate deemed
applicable by the Committee if there is no such stated rate) and such
Partnership Units were then tendered to the Partnership for redemption pursuant
to Section 8.6 of the Partnership Agreement as of such date), other than those
held by the Company, but only, in the case of each (A) and (B), to the extent
such Common Shares or Units are issued after the Effective Date, and on or
before such date of determination: (i) in a capital raising transaction; (ii) in
exchange for assets or securities or upon the acquisition of another Person;
(iii) upon conversion or exchange of equity or debt securities of the Company,
the Partnership or any other Subsidiary of the Company, which securities were
not previously counted as either Initial Shares or Additional Shares; or
(iv) through the reinvestment of dividends or other distributions.  For the
avoidance of doubt, “Additional Shares” shall exclude, without limitation: 
(w) Common Shares issued after the Effective Date upon exercise of stock options
or upon the exchange (directly or indirectly) of LTIP Units, OPP Units or other
Units issued to employees, non-employee trustees, consultants, advisors or other
persons or entities as incentive or other compensation; (x) Common Shares
awarded after the Effective Date to employees, non-employee trustees,
consultants, advisors or other persons or entities as incentive or other
compensation for services provided or to be provided to the Company or any of
its Affiliates; (y) LTIP Units, OPP Units or other Units awarded after the
Effective Date to

2

--------------------------------------------------------------------------------

 

 

employees, non-employee trustees, consultants, advisors or other persons or
entities as incentive or other compensation; and (z) any securities included in
“Initial Shares.”

“Affiliate” means, with respect to the Company, any company or other trade or
business that controls, is controlled by or is under common control with the
Company within the meaning of Rule 405 of Regulation C under the Securities Act,
including, without limitation, any Subsidiary.

“Award OPP Units” has the meaning set forth in Section 3. 

“Award Partnership Units” has the meaning set forth in Section 7. 

“Baseline Value” means $83.28.

“Buyback Shares” means (without double-counting), as of a particular date of
determination:  (A) Common Shares; and (B) the Shares Amount for Units (assuming
that such Units were converted, exercised, exchanged or redeemed for Partnership
Units as of such date at the applicable conversion, exercise, exchange or
redemption rate (or rate deemed applicable by the Committee if there is no such
stated rate) and such Partnership Units were then tendered to the Partnership
for redemption pursuant to Section 8.6 of the Partnership Agreement as of such
date), other than those held by the Company, but only, in the case of each (A)
and (B), to the extent repurchased or redeemed by the Company after the
Effective Date and on or before such date of determination in a stock buyback
transaction or in a redemption of Units for cash pursuant to Section 8.6 of the
Partnership Agreement.

“Cause” for termination of the Grantee’s Continuous Service for purposes of
Section 3 and Section 4 means:  (A) if the Grantee is a party to a Service
Agreement immediately prior to such termination, and “cause” is defined therein,
then “cause” shall have the meaning set forth in such Service Agreement; or (B)
if the Grantee is not party to a Service Agreement immediately prior to such
termination or the Grantee’s Service Agreement does not define “cause” or a
substantially equivalent term, then “cause” shall mean:  (i) conviction of, or
plea of guilty or nolo contendre to, a felony pertaining or otherwise relating
to his or her employment with the Company or an Affiliate; or (ii) willful
misconduct that is materially economically injurious to the Company or any of
its Affiliates, in each case as determined in the Company’s sole discretion.

“Change in Control” means:

(i)         individuals who, on the Effective Date, constitute the Board (the
“Incumbent Trustees”) cease for any reason to constitute at least a majority of
the Board, provided  that any person becoming a trustee subsequent to the
Effective Date whose election or nomination for election was approved by a vote
of at least two-thirds of the Incumbent Trustees then on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for trustee, without objection to such nomination)
shall be an Incumbent Trustee; provided, however, that no individual initially
elected or nominated as a trustee of the Company as a result of an actual or
threatened election contest with respect to trustees or as a result of any other
actual or threatened solicitation of proxies by or on behalf of any person other
than the Board shall be an Incumbent Trustee; or

3

--------------------------------------------------------------------------------

 

 

(ii)        any “person” (as such term is defined in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
is or becomes, after the Effective Date, a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that an event described in this
paragraph (ii) shall not be deemed to be a Change in Control if any of following
becomes such a beneficial owner:  (A) the Company or any majority-owned
subsidiary of the Company (provided  that this exclusion applies solely to the
ownership levels of the Company or the majority-owned subsidiary), (B) any
tax-qualified, broad-based employee benefit plan sponsored or maintained by the
Company or any such majority-owned subsidiary, (C) any underwriter temporarily
holding securities pursuant to an offering of such securities, (D) any person
pursuant to a Non-Qualifying Transaction (as defined in paragraph (iii)), or (E)
(I) any of the partners (as of the Effective Date) in Interstate Properties
(“Interstate”) including immediate family members and family trusts or
family-only partnerships and any charitable foundations of such partners (the
“Interstate Partners”), (II) any entities the majority of the voting interests
of which are beneficially owned by the Interstate Partners, or (III) any “group”
(as described in Rule 13d-5(b)(i) under the Exchange Act) including the
Interstate Partners (the persons in (I), (II) and (III) shall be individually
and collectively referred to herein as, “Interstate Holders”); or

(iii)       the consummation of a merger, consolidation, share exchange or
similar form of transaction involving the Company or any of its subsidiaries, or
the sale of all or substantially all of the Company’s assets (a “Business
Transaction”), unless immediately following such Business Transaction (A) more
than 50% of the total voting power of the entity resulting from such Business
Transaction or the entity acquiring the Company’s assets in such Business
Transaction (the “Surviving Corporation”) is beneficially owned, directly or
indirectly, by the Interstate Holders or the Company’s shareholders immediately
prior to any such Business Transaction, and (B) no person (other than the
persons set forth in clauses (A), (B), (C), or (E) of paragraph (ii) above or
any tax-qualified, broad-based employee benefit plan of the Surviving
Corporation or its affiliates) beneficially owns, directly or indirectly, 30% or
more of the total voting power of the Surviving Corporation (a “Non-Qualifying
Transaction”); or

(iv)       Board approval of a liquidation or dissolution of the Company, unless
the common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company’s
shareholders in substantially the same proportions as such shareholders owned
the Company’s Company Voting Securities immediately prior to such liquidation
and such ongoing entity assumes all existing obligations of the Company to the
Grantee under this Agreement.

“Class A Units” has the meaning set forth in the Partnership Agreement.

“CoC Fraction” means:  (A) for application pursuant to the proviso clauses in
the definitions of “Interim Absolute Baseline” and “Interim Hurdle Rate,” the
number of calendar days that have elapsed since the Effective Date to and
including the date as of which a Change in Control is consummated (or, with
respect to a Transactional Change in Control, the date of the

4

--------------------------------------------------------------------------------

 

 

Public Announcement of such Transactional Change in Control), divided by 730;
and (B) for application pursuant to the proviso  clauses in the definitions of
“Final Absolute Baseline” and “Final Hurdle Rate,” the number of calendar days
that have elapsed since the Effective Date to and including the date as of which
a Change in Control is consummated (or, with respect to a Transactional Change
in Control, the date of the Public Announcement of such Transactional Change in
Control), divided by 1,096.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” means the Company’s common shares of beneficial interest, par
value $0.04 per share.

“Common Share Price” means, as of a particular date, the average of the Fair
Market Value of one Common Share over the thirty (30) consecutive trading days
ending on, and including, such date (or, if such date is not a trading day, the
most recent trading day immediately preceding such date); provided, however,
that if such date is the date of the Public Announcement of a Transactional
Change in Control, the Common Share Price as of such date shall be equal to the
fair market value, as determined by the Committee, of the total consideration
payable in the transaction that ultimately results in the Transactional Change
in Control for one Common Share.

“Continuous Service” means the continuous service, without interruption or
termination, as an employee, director, trustee, manager or member of, or with
the approval of the Committee, consultant or advisor to the Company or an
Affiliate.  Continuous Service shall not be considered interrupted in the case
of:  (A) any approved leave of absence; (B) transfers among the Company and any
Affiliate, or any successor, in any capacity of trustee, director, employee,
manager, member, or with the approval of the Committee, consultant or advisor;
or (C) any change in status as long as the individual remains in the service of
the Company or any Affiliate of the Company in any capacity of employee,
director, trustee, manager, member or similar function of, or (if the Committee
specifically agrees that the Continuous Service is not uninterrupted) a
consultant or advisor.  An approved leave of absence shall include sick leave,
military leave, or any other authorized personal leave.  Subject to the
preceding sentence, whether a termination of Continuous Service shall have
occurred for purposes of this Agreement shall be determined by the Committee,
which determination shall be final, binding and conclusive.

“Disability” means:  (A) if the Grantee is a party to a Service Agreement
immediately prior to the applicable event, and “disability” is defined therein,
then “disability” shall have the meaning set forth in such definition; or (B) 
if the Grantee is not party to a Service Agreement immediately prior to such
event or the Grantee’s Service Agreement does not define “disability” or a
substantially equivalent term, then “disability” shall mean a disability which
renders the Grantee incapable of performing all of his or her material duties
for a period of at least 180 consecutive or non-consecutive days during any
consecutive twelve-month period.

“Dividend Payment” means, as of a particular date, for each distribution
declared and paid on one Class A Unit between the Effective Date and such date
(excluding dividends and distributions paid in the form of additional Common
Shares and Class A Units unless adjustment is otherwise made pursuant to Section
8 hereof) the amount of such distribution.

5

--------------------------------------------------------------------------------

 

 

“Effective Date” means March 15, 2013.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Ex-Dividend Common Share Price”  means, as of an “ex-dividend” date with
respect to a Common Share, (A) the average of the high and low price of the
Common Shares as reported by New York Stock Exchange, The NASDAQ Stock Market,
Inc. or another national securities exchange or an established securities
market, on which the Common Shares are listed, as applicable (if there is more
than one such exchange or market, the Committee shall determine the appropriate
exchange or market), on such “ex-dividend” date (or if there is no such reported
high and low price, the Ex-Dividend Common Share Price shall be the average of
the highest bid and lowest asked prices on such “ex-dividend” date) or, if no
sale of Common Shares is reported for such trading day, on the next preceding
day on which any sale shall have been reported; or (B) if the Common Shares are
not listed on such an exchange, quoted on such system or traded on such a
market, Ex-Dividend Common Share Price of the Common Share shall be the value of
the Common Shares as determined by the Committee in good faith in a manner
consistent with Code Section 409A.

“Fair Market Value” means, as of any given date, the fair market value of a
security determined by the Committee using any reasonable method and in good
faith (such determination will be made in a manner that satisfies Section 409A
of the Code and in good-faith as required by Section 422(c)(1) of the Code);
provided  that with respect to a Common Share “Fair Market Value” means the
value of such Common Share determined as follows:  (A) if on the determination
date the Common Shares are listed on the New York Stock Exchange, The NASDAQ
Stock Market, Inc. or another national securities exchange or is publicly traded
on an established securities market, the Fair Market Value of a Common Share
shall be the closing price of the Common Shares on such exchange or in such
market (if there is more than one such exchange or market, the Committee shall
determine the appropriate exchange or market) on the determination date (or if
there is no such reported closing price, the Fair Market Value shall be the mean
between the highest bid and lowest asked prices or between the high and low sale
prices on such trading day) or, if no sale of Common Shares is reported for such
trading day, on the next preceding day on which any sale shall have been
reported; or (B) if the Common Shares are not listed on such an exchange, quoted
on such system or traded on such a market, Fair Market Value of the Common Share
shall be the value of the Common Shares as determined by the Committee in good
faith in a manner consistent with Code Section 409A.

“Family Member” means a person who is a spouse, former spouse, child, stepchild,
grandchild, parent, stepparent, grandparent, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother, sister, brother-in-law, or
sister-in-law, including adoptive relationships, of the Grantee, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which any one or more of these persons have more than fifty percent (50%) of the
beneficial interest, a foundation in which any one or more of these persons (or
the Grantee) control the management of assets, and any other entity in which one
or more of these persons (or the Grantee) own more than fifty percent (50%) of
the voting interests.

“Final Absolute Baseline” means, as of the Final Valuation Date, an amount
representing (without double-counting) the sum of:

6

--------------------------------------------------------------------------------

 

 

(A)       the Baseline Value multiplied by: 

(i)         the difference between (x) the Initial Shares and (y) all Buyback
Shares repurchased or redeemed between the Effective Date and the Final
Valuation Date; and then multiplied by

(ii)        the sum of (x) one hundred percent (100%) plus  (y) the Target Final
Absolute Return Percentage; plus   

(B)       with respect to each Additional Share issued after the Effective Date,
the Additional Share Baseline Value of such Additional Share, multiplied by: the
sum of:

 (i)        one hundred percent (100%); plus   

(ii)        the product of the Target Final Absolute Return Percentage
multiplied by a fraction (x) the numerator of which is the number of days from
the issuance of such Additional Share to and including the Final Valuation Date
and (y) the denominator of which is the number of days from and including the
Effective Date to and including the Final Valuation Date; plus 

(C)       with respect to each Buyback Share repurchased or redeemed after the
Effective Date, the Baseline Value, multiplied by the sum of:

(i)         one hundred percent (100%); plus   

(ii)        the product of the Target Final Absolute Return Percentage
multiplied by a fraction (x) the numerator of which is the number of days from
the Effective Date to and including the date such Buyback Share was repurchased
or redeemed and (y) the denominator of which is the number of days from and
including the Effective Date to and including the Final Valuation Date;

provided that if the Final Valuation Date occurs prior to March 15, 2016 as a
result of a Change in Control, then for purposes of this definition in
connection with the calculation of the Final Absolute TRS Pool as of the Final
Valuation Date, then the Target Final Absolute Return Percentage to be used in
such calculation shall be reduced to twenty-one percent (21%), multiplied by the
CoC Fraction calculated pursuant to clause (B) of the definition thereof.  If
the Company consummates multiple issuances of Additional Shares and/or
repurchases of Buyback Shares during any one monthly or quarterly period, such
that it would be impractical to track the precise issuance date and issuance
price of each individual Additional Share and/or repurchase or redemption date
of each individual Buyback Share, the Compensation Committee may in its
discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Final Absolute TRS Pool” means, as of the Final Valuation Date, a dollar amount
calculated as follows (or, if the resulting amount is a negative number, zero
(0)):  (A) subtract the Final Absolute Baseline from the Final Total Return, in
each case as of the Final Valuation Date; and (B) multiply  the resulting amount
by two percent (2%); provided  that in no event shall the

7

--------------------------------------------------------------------------------

 

 

Final Absolute TRS Pool exceed the difference between (i) the Maximum Final
Outperformance Pool Amount and (ii) the Interim Total Outperformance Pool.

“Final Adjustment Factor” means a factor carried out to the sixth decimal
determined by a straight-line interpolation between:  (A) zero (0) if the Final
Hurdle Rate is zero percent (0%) or a negative factor; and (B) one (1) if the
Final Hurdle Rate is eighteen percent (18%) or more.

“Final Hurdle Rate” means a percentage consisting of the Company’s TRS
Percentage over the period starting on the Effective Date and ending on the
Final Valuation Date; provided  that if the Final Valuation Date occurs prior to
March 15, 2016 as a result of a Change in Control, then for purposes of
determining the Final Adjustment Factor to be used in calculating the Final
Relative TRS Pool as of the Final Valuation Date, the Final Hurdle Rate shall
instead be:  (A) the Company’s TRS Percentage over the period starting on the
Effective Date and ending on the date of the Change in Control (or, with respect
to a Transactional Change in Control, the date of the Public Announcement of
such Transactional Change in Control); divided  by (B) the CoC Fraction
calculated pursuant to clause (B) of the definition thereof.

“Final OPP Unit Equivalent” has the meaning set forth in Section 3. 

“Final Relative Adjusted Return” a dollar amount, calculated as of the Final
Valuation Date, using the same definition as for the “Final Relative Baseline,”
except that in clauses (A)(ii), (B)(ii) and (C)(ii) thereof instead of the Index
Return Percentage for the applicable period, the Threshold Return Percentage
shall be used.

“Final Relative Baseline” means, as of the Final Valuation Date, an amount
representing (without double-counting) the sum of:

(A)       the Baseline Value multiplied by: 

(i)         the difference between (x) the Initial Shares and (y) all Buyback
Shares repurchased or redeemed between the Effective Date and the Final
Valuation Date, and then multiplied by

(ii)        the sum of one hundred percent (100%) plus  the Index Return
Percentage for the period beginning on the Effective Date and ending on the
Final Valuation Date; plus 

(B)       with respect to each Additional Share issued after the Effective Date,
the Additional Share Baseline Value of such Additional Share multiplied by the
sum of (i) one hundred percent (100%) plus (ii) the Index Return Percentage for
the period beginning on the date of issuance of such Additional Share and ending
on the Final Valuation Date; plus

(C)       with respect to each Buyback Share repurchased or redeemed after the
Effective Date, the Baseline Value multiplied by the sum of (i) one hundred
percent (100%) plus (ii) the Index Return Percentage for the period beginning on
the Effective Date and ending on the date such Buyback Share was repurchased or
redeemed.

8

--------------------------------------------------------------------------------

 

 

If the Company consummates multiple issuances of Additional Shares and/or
repurchases of Buyback Shares during any one monthly or quarterly period, such
that it would be impractical to track the precise issuance date and issuance
price of each individual Additional Share and/or repurchase or redemption date
of each individual Buyback Share, the Compensation Committee may in its
discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Final Relative Offset Amount” means, if the Final Total Return as of the Final
Valuation Date is less than the Final Relative Adjusted Return, an amount equal
to two percent (2%) of the difference between the Final Total Return and the
Final Relative Adjusted Return as of the Final Valuation Date.  For the
avoidance of doubt, the Final Relative Offset Amount will always be a negative
amount.

 “Final Relative TRS Pool” means, as of the Final Valuation Date, a dollar
amount (or, if the resulting amount is a negative number, zero (0)) calculated
as follows:  (A) subtract the Final Relative Baseline from the Final Total
Return, in each case as of the Final Valuation Date; (B) multiply  the resulting
amount by two percent (2%); and (C) multiply  the lesser of (i) the resulting
amount or (ii) $40,000,000 by the Final Adjustment Factor; provided  that in no
event shall the Final Relative TRS Pool exceed the difference between (x) the
Maximum Final Outperformance Pool Amount and (y) the Interim Total
Outperformance Pool.

“Final Total Outperformance Pool” means, as of the Final Valuation Date, a
dollar amount calculated as follows:  (A) take the algebraic sum of (i) the
Final Absolute TRS Pool (either zero or a positive amount), (ii) the Final
Relative TRS Pool (either zero or a positive amount), and (iii) the Final
Relative Offset Amount (either zero or a negative amount); and (B) subtract from
the resulting amount the Interim Total Outperformance Pool, if any; provided 
that if the resulting amount is a negative number, then the Final Total
Outperformance Pool shall be zero; and provided, further, that in no event shall
the Final Total Outperformance Pool exceed the difference between (x) the
Maximum Final Outperformance Pool Amount and (y) the Interim Total
Outperformance Pool.  It being understood that Final Total Outperformance Pool
excludes the amounts which are calculated pursuant to Section 3(d) which are not
subject to a cap.

“Final Total Return” means (without double-counting), as of the Final Valuation
Date, an amount equal to the sum of:  (A) the Final Total Shares multiplied by
the highest Common Share Price among those calculated as of every day within the
period of one hundred and twenty (120) consecutive days immediately preceding
the Final Valuation Date; plus  (B) an amount equal to the sum of the total
dividends and other distributions actually declared between the Effective Date
and the Final Valuation Date (excluding dividends and distributions paid in the
form of additional Common Shares or Units) so long as the “ex-dividend” date
with respect thereto falls prior to the Final Valuation Date, in respect of
Common Shares and Class A Units (it being understood, for the avoidance of
doubt, that such total dividends and distributions shall be calculated by
multiplying the amount of each per share dividend or distribution declared by
the actual number of securities outstanding as of each record date with respect
to the applicable dividend or distribution payment date, and not by multiplying
the aggregate amount of distributions paid on one Partnership Unit that was
outstanding as of the Effective Date between the Effective Date and the Final
Valuation Date by the number of Final Total Shares).

9

--------------------------------------------------------------------------------

 

 

“Final Total Shares” means (without double-counting), as of the Final Valuation
Date, the algebraic sum of:  (A) the Initial Shares, minus  (B) all Buyback
Shares repurchased or redeemed between the Effective Date and the Final
Valuation Date, plus  (C) all Additional Shares issued between the Effective
Date and the Final Valuation Date.

“Final Valuation Date” means the earliest of:  (A) March 15, 2016; or (B) in the
event of a Change in Control that is not a Transactional Change in Control, the
date on which such Change in Control shall occur; or (C) in the event of a
Transactional Change in Control and subject to the consummation of such
Transactional Change in Control, the date of the Public Announcement of such
Transactional Change in Control.

 “Good Reason” for termination of the Grantee’s employment for purposes of
Section 3 and Section 4 means:  (A) if the Grantee is a party to a Service
Agreement immediately prior to such termination, and “good reason” is defined
therein, then “good reason” shall have the meaning set forth in such Service
Agreement, or (B) if the Grantee is not party to a Service Agreement immediately
prior to such termination or the Grantee’s Service Agreement does not define
“good reason” or a substantially equivalent term, then “good reason” shall mean:
(i) the assignment to the Grantee of duties materially and adversely
inconsistent with the Grantee’s status as of the Effective Date or a material
and adverse alteration in the nature of the Grantee’s duties, responsibilities
or authority; (ii) a reduction in the Grantee’s base salary; or (iii) a
relocation of the Grantee’s own office location to a location more than thirty
(30) miles from its location as of  the Effective Date.

“Index Return Percentage” means, for any period, the total percentage return for
the SNL Equity REIT Index from the start of such period to the end of such
period, as calculated by a consultant engaged by the Committee and as approved
by the Committee in its reasonable discretion for purposes of calculating the
Interim Relative Baseline or Final Relative Baseline, as applicable.

“Initial Shares” means 196,536,264 Common Shares, which includes:  (A)
186,830,032 Common Shares outstanding as of the Effective Date (other than
currently unvested restricted Common Shares previously granted to employees or
other persons or entities in exchange for services provided to the Company);
plus  (B) 10,506,029 Common Shares representing the Shares Amount for all of the
Partnership Units (other than LTIP Units or OPP Units and excluding Partnership
Units held by the Company) outstanding as of the Effective Date assuming that
all of such Partnership Units were tendered to the Partnership for redemption
pursuant to Section 8.6 of the Partnership Agreement as of such date; plus 
(C) 200,203 Common Shares representing the Shares Amount for all of the
Partnership Units into which all LTIP Units, and Prior OPP Units outstanding as
of the Effective Date could be converted without regard to the book capital
account associated with them (but only to the extent such LTIP Units, or Prior
OPP Units are currently vested, and excluding all 2013 OPP Units), assuming that
all of such Partnership Units were tendered to the Partnership for redemption
pursuant to Section 8.6 of the Partnership Agreement as of such date.  For the
avoidance of doubt, Initial Shares (i) includes (x) currently vested Common
Shares and (y) currently vested LTIP Units, and prior OPP Units previously
granted to employees or other persons or entities in exchange for services
provided to the Company, and (ii) excludes (x) all Common Shares issuable upon
exercise of stock options or upon the exchange (directly or indirectly) of
unvested LTIP Units, Prior OPP Units and 2013

10

--------------------------------------------------------------------------------

 

 

OPP Units or other unvested Units issued to employees, non-employee trustees,
consultants, advisors or other persons or entities as incentive compensation,
and (y) currently unvested restricted Common Shares previously granted to
employees, non-employee trustees, consultants, advisors or other persons or
entities in exchange for services provided to the Company.

“Interim Absolute Baseline” means, as of the Interim Valuation Date, an amount
representing (without double-counting) the sum of:

(A)       the Baseline Value multiplied by:

(i)         the difference between (x) the Initial Shares and (y) all Buyback
Shares repurchased or redeemed between the Effective Date and the Interim
Valuation Date; and then multiplied by

(ii)        the sum of (x) one hundred percent (100%) plus (y) the Target
Interim Absolute Return Percentage; plus 

(B)       with respect to each Additional Share issued between the Effective
Date and the Interim Valuation Date, the Additional Share Baseline Value of such
Additional Share, multiplied by: the sum of:

(i)         one hundred percent (100%); plus   

(ii)        the product of the Target Interim Absolute Return Percentage
multiplied by: a fraction (x) the numerator of which is the number of days from
the issuance of such Additional Share to and including the Interim Valuation
Date and (y) the denominator of which is the number of days from and including
the Effective Date to and including the Interim Valuation Date; plus 

(C)       with respect to each Buyback Share repurchased or redeemed between the
Effective Date and the Interim Valuation Date, the Baseline Value, multiplied
by: the sum of:

(i)         one hundred percent (100%); plus   

(ii)        the product of the Target Interim Absolute Return Percentage
multiplied by a fraction (x) the numerator of which is the number of days from
the Effective Date to and including the date such Buyback Share was repurchased
or redeemed and (y) the denominator of which is the number of days from and
including the Effective Date to and including the Interim Valuation Date;

provided that if the Interim Valuation Date occurs prior to March 15, 2015 as a
result of a Change in Control, then for purposes of this definition in
connection with the calculation of the Interim Absolute TRS Pool as of the
Interim Valuation Date, then the Target Interim Absolute Return Percentage to be
used in such calculation shall be reduced to fourteen percent (14%) multiplied
by the CoC Fraction calculated pursuant to clause (A) of the definition
thereof.  If the Company consummates multiple issuances of Additional Shares
and/or repurchases of Buyback Shares during any one monthly or quarterly period,
such that it would be impractical to track the precise issuance date and
issuance price of each individual Additional Share and/or repurchase or

11

--------------------------------------------------------------------------------

 

 

redemption date of each individual Buyback Share, the Compensation Committee may
in its discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Interim Absolute TRS Pool” means, as of the Interim Valuation Date, a dollar
amount calculated as follows (or, if the resulting amount is a negative number,
zero):  (A) subtract the Interim Absolute Baseline from the Interim Total
Return, in each case as of the Interim Valuation Date; and (B) multiply  the
resulting amount by two percent (2%); provided  that in no event shall the
Interim Absolute TRS Pool exceed the Maximum Interim Outperformance Pool Amount.

“Interim Adjusted Return” a dollar amount, calculated as of the Interim
Valuation Date, using the same definition as for the “Interim Relative
Baseline,” except that in clauses (A)(ii), (B)(ii) and (C)(ii) thereof instead
of the Index Return Percentage for the applicable period, the Threshold Return
Percentage shall be used.

“Interim Adjustment Factor” means a factor carried out to the sixth decimal
determined by a straight-line interpolation between:  (A) zero (0) if the
Interim Hurdle Rate is zero percent (0%) or a negative factor; and (B) one (1)
if the Interim Hurdle Rate is twelve percent (12%) or more.

“Interim Hurdle Rate” means a percentage consisting of the Company’s TRS
Percentage over the period starting on the Effective Date and ending on the
Interim Valuation Date; provided  that if the Interim Valuation Date occurs
prior to March 15, 2015 as a result of a Change in Control, then for purposes of
determining the Interim Adjustment Factor to be used in calculating the Interim
Relative TRS Pool as of the Interim Valuation Date, the Interim Hurdle Rate
shall instead be:  (A) the Company’s TRS Percentage over the period starting on
the Effective Date and ending on the date of the Change in Control (or, with
respect to a Transactional Change in Control, the date of the Public
Announcement of such Transactional Change in Control); divided by (B) the CoC
Fraction calculated pursuant to clause (A) of the definition thereof.

“Interim OPP Unit Equivalent” has the meaning set forth in Section 3. 

“Interim Relative Baseline” means, as of the Interim Valuation Date, an amount
representing (without double-counting) the sum of:

(A)       the Baseline Value multiplied by: 

(i)         the difference between (x) the Initial Shares and (y) all Buyback
Shares repurchased or redeemed between the Effective Date and the Interim
Valuation Date, and then multiplied by  

(ii)        the sum of one hundred percent (100%) plus  the Index Return
Percentage for the period beginning on the Effective Date and ending on the
Interim Valuation Date; plus 

 

12

--------------------------------------------------------------------------------

 

 

(B)       with respect to each Additional Share issued after the Effective Date,
the Additional Share Baseline Value of such Additional Share, multiplied by: the
sum of:

 (i)        one hundred percent (100%); plus   

(ii)        the Index Return Percentage for the period beginning on the date of
issuance of such Additional Share and ending on the Interim Valuation Date;
plus 

(C)       with respect to each Buyback Share repurchased or redeemed after the
Effective Date, the Baseline Value multiplied by the sum of:

 (i)        one hundred percent (100%); plus   

(ii)        the Index Return Percentage for the period beginning on the
Effective Date and ending on the date such Buyback Share was repurchased or
redeemed.

If the Company consummates multiple issuances of Additional Shares and/or
repurchases of Buyback Shares during any one monthly or quarterly period, such
that it would be impractical to track the precise issuance date and issuance
price of each individual Additional Share and/or repurchase or redemption date
of each individual Buyback Share, the Compensation Committee may in its
discretion approve timing and calculation conventions (such as
net-at-end-of-period or average-during-the-period) reasonably designed to
simplify the administration of this Award.

“Interim Relative Offset Amount” means, if the Interim Total Return as of the
Interim Valuation Date is less than the Interim Adjusted Return, an amount equal
to two percent (2%) of the difference between the Interim Total Return and the
Interim Adjusted Return as of the Interim Valuation Date.  For the avoidance of
doubt, the Interim Offset Amount will always be a negative amount.

 “Interim Relative TRS Pool” means, as of the Interim Valuation Date, a dollar
amount (or, if the resulting amount is a negative number, zero (0)) calculated
as follows:  (A) subtract the Interim Relative Baseline from the Interim Total
Return, in each case as of the Interim Valuation Date; (B) multiply  the
resulting difference by two percent (2%); and (C) multiply  the lesser of (i)
the product of (B) or (ii) the Maximum Interim Outperformance Pool Amount by the
Interim Adjustment Factor.

“Interim Total Outperformance Pool” means, as of the Interim Valuation Date, a
dollar amount equal to take the algebraic sum of (i) the Interim Absolute TRS
Pool (if a positive amount), (ii) the Interim Relative TRS Pool (if a positive
amount), and (iii) the Interim Relative Offset Amount (if a negative amount;
provided  that if the resulting sum is a negative number, then the Interim Total
Outperformance Pool shall be zero; and provided, further, that in no event shall
the Interim Total Outperformance Pool exceed the Maximum Interim Outperformance
Pool Amount.  It being understood that the Interim Total Outperformance Pool
excludes the amounts which are calculated pursuant to Section 3(d) which are not
subject to a cap.

 “Interim Total Return” means (without double-counting), as of the Interim
Valuation Date, an amount equal to the sum of:  (A) the Interim Total Shares
multiplied by the highest Common Share Price among those calculated as of every
day within the period of one hundred

13

--------------------------------------------------------------------------------

 

 

and twenty (120) consecutive days immediately preceding the Interim Valuation
Date; plus  (B) an amount equal to the sum of the total dividends and other
distributions actually declared between the Effective Date and the Interim
Valuation Date (excluding dividends and distributions paid in the form of
additional Common Shares or Units) so long as the “ex-dividend” date with
respect thereto falls prior to the Interim Valuation Date, with respect to
Common Shares and Class A Units (it being understood, for the avoidance of
doubt, that such total dividends and distributions shall be calculated by
multiplying the amount of each per share dividend or per Class A Unit
distribution declared by the actual number of securities outstanding as of each
record date with respect to the applicable dividend or distribution payment
date, and not by multiplying the aggregate amount of distributions paid on one
Partnership Unit that was outstanding as of the Effective Date between the
Effective Date and the Interim Valuation Date by the number of Interim Total
Shares).

“Interim Total Shares” means (without double-counting), as of the Interim
Valuation Date, the algebraic sum of:  (A) the Initial Shares, minus  (B) all
Buyback Shares repurchased or redeemed between the Effective Date and the
Interim Valuation Date, plus  (C) all Additional Shares issued between the
Effective Date and the Interim Valuation Date.

“Interim Valuation Date” means the earliest of:  (A) March 15, 2015; or (B) in
the event of a Change in Control that is not a Transactional Change in Control,
the date on which such Change in Control shall occur; or (C) in the event of a
Transactional Change in Control and subject to the consummation of such
Transactional Change in Control, the date of the Public Announcement of such
Transactional Change in Control; provided  that the Interim Valuation Date
cannot be after the Final Valuation Date.

“LTIP Units” means LTIP Units, as such term is defined in the Partnership
Agreement.

“Maximum Final Outperformance Pool Amount” means $40,000,000 minus the Interim
Total Outperformance Pool, if any.

 “Maximum Interim Outperformance Pool Amount” means $16,000,000.

“OPP Units” means collectively all Prior OPP Units and all 2013 OPP Units.

“Partial Service Factor” means a factor carried out to the sixth decimal to be
used in calculating the Grantee’s adjusted Interim OPP Unit Equivalent and Total
OPP Unit Equivalent pursuant to Section 4(b)(ii) hereof in the event of a
Qualified Termination of the Grantee’s Continuous Service prior to the Final
Valuation Date or pursuant to Section 4(e) in the event of a termination of the
Grantee’s Continuous Service by reason of death or Disability prior to the Final
Valuation Date, determined as follows:

(A)       for application pursuant to Section 4(b)(ii)( I) or Section 4(e)(ii)(
I) hereof, the number of calendar days that have elapsed since the Effective
Date to and including the effective date of such Qualified Termination or the
date of death or Disability, divided by 730 (it being understood that if such
Qualified Termination or death or Disability occurs after the Interim Valuation
Date, then the Partial Service Factor to be used for purposes of Section
4(b)(ii)(I) or Section 4(e)(ii)(I) shall be one (1)); provided, however, that
if, after the effective date of such Qualified Termination or the date of death
or Disability and before March 15, 2015,

14

--------------------------------------------------------------------------------

 

 

a Change in Control occurs, then there shall be subtracted from the foregoing
denominator (i.e.  730) a number of days equal to the days that would elapse
between the date as of which the Change in Control is consummated (or, with
respect to a Transactional Change in Control, the date of the Public
Announcement of the Transactional Change in Control) and March 15, 2015; and

(B)       for application pursuant to Section 4(b)(ii)(II) or Section
4(e)(ii)(II) hereof, the number of calendar days that have elapsed since the
Effective Date to and including the effective date of such Qualified Termination
or the date of death or Disability, divided by 1,096; provided, however, that
if, after the effective date of such Qualified Termination or the date of death
or Disability and before March 15, 2016, a Change in Control occurs, then there
shall be subtracted from the foregoing denominator (i.e.  1,096) a number of
days equal to the days that would elapse between the date as of which the Change
in Control is consummated (or, with respect to a Transactional Change in
Control, the date of the Public Announcement of the Transactional Change in
Control) and March 15, 2016.

“Participation Percentage” means the percentage set forth opposite such term on
Schedule A hereto.

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 20, 1997, among the
Company, as general partner, and the limited partners who are parties thereto,
as amended from time to time.

“Prior OPPs” means the Company’s 2006 Outperformance Plan under the Company’s
2002 Omnibus Share Plan, as amended (“2002 Plan”), as approved by the Board in
March 2006, the Company’s 2008 Outperformance Plan under the 2002 Plan as
approved by the Board in March 2008, and the Company’s 2012 Outperformance Plan
under the 2010 Plan as approved by the Board in March 2012.

“Prior OPP Units” means those Partnership Units issued pursuant to the Prior
OPPs.

“Partnership Units” has the meaning set forth in the Partnership Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

“Public Announcement” means, with respect to a Transactional Change in Control,
the earliest press release, filing with the SEC or other publicly available or
widely disseminated communication issued by the Company or another Person who is
a party to such transaction which discloses the consideration payable in and
other material terms of the transaction that ultimately results in the
Transactional Change in Control; provided, however, that if such consideration
is subsequently increased or decreased, then the term “Public Announcement”
shall be deemed to refer to the most recent such press release, filing or
communication disclosing a change in consideration whereby the final
consideration and material terms of the transaction that ultimately results in
the Transactional Change in Control are announced.  For the avoidance of doubt,
the foregoing definition is intended to provide the Committee in the application
of the proviso  clause in the definition of “Common Share Price” with the
information required to

15

--------------------------------------------------------------------------------

 

 

determine the fair market value of the consideration payable in the transaction
that ultimately results in the Transactional Change in Control as of the
earliest time when such information is publicly disseminated, particularly if
the transaction consists of an unsolicited tender offer or a contested business
combination where the terms of the transaction change over time.

“Qualified Termination” has the meaning set forth in Section 4. 

“Retirement” means:  (A) if the Grantee is a party to a Service Agreement
immediately prior to such event, and “Retirement” is defined therein, then
“Retirement” shall have the meaning set forth in such Service Agreement, or (B)
if the Grantee is not party to a Service Agreement immediately prior to such
event and/or the Grantee’s Service Agreement does not define “Retirement” or a
substantially equivalent term, then “Retirement” shall mean the Grantee’s
termination of his or her Continuous Service with the Company and its
Subsidiaries after attainment of age 65.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement (including without limitation a separation,
severance or similar agreement if any) then in effect between the Grantee, on
the one hand, and the Company or one of its Affiliates, on the other hand, as
amended or supplemented through such date.

“Shares Amount” has the meaning set forth in the Partnership Agreement.

“SNL Equity REIT Index” means the SNL Equity REIT Index as published from time
to time (or a successor index including a comparable universe of publicly traded
U.S. real estate investment trusts), provided that if (A) the SNL Equity REIT
Index ceases to exist or be published prior to the Interim Valuation Date, or
Final Valuation Date, as applicable, and the Committee determines that there is
no successor to such index or (B) the Committee reasonably determines that the
SNL Equity REIT Index is no longer suitable for the purposes of this Agreement,
then the Committee in its good faith reasonable discretion shall select for
subsequent periods, or if the Committee in its reasonable good faith discretion
so determines, for any portion of or the entire period from the Effective Date
to the Final Valuation Date, a substitute comparable index for purposes of
calculating the Interim Relative Baseline or Final Relative Baseline, as
applicable.

  “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

“Target Final Absolute Return Percentage” means twenty-one percent (21%), except
as otherwise defined for purposes of the definition of Final Absolute Baseline
in certain circumstances, as described in the proviso  clause of such
definition.

 “Target Interim Absolute Return Percentage” means fourteen percent (14%),
except as otherwise defined for purposes of the definition of Interim Absolute
Baseline in certain circumstances, as described in the proviso  clause in such
definition.

16

--------------------------------------------------------------------------------

 

 

“Threshold Return Percentage” means, for any period, the applicable Index Return
Percentage reduced by an annualized 200 basis points from the start of such
period to the end of such period, as calculated by a consultant engaged by the
Committee and as approved by the Committee in its reasonable discretion for
purposes of calculating the Interim Relative Offset Amount and Final Relative
Offset Amount, as applicable.  For the avoidance of doubt, if the calculation
period were three years, the reduction in the Index Return Percentage to arrive
at the Threshold Return Percentage would be 600 basis points, whereas if the
calculation period were 219 days, the reduction would be 120 basis points.

“Total OPP Unit Equivalent” means the sum of:  (A) the Interim OPP Unit
Equivalent, if any; plus  (B) the Final OPP Unit Equivalent, if any.

“Transactional Change in Control” means (A) a Change in Control described in
clause (ii) of the definition thereof where the “person” or “group” makes a
tender offer for Common Shares, or (B) a Change in Control described in clause
(iii) of the definition thereof where the Company is not the Surviving
Corporation; provided  that if the applicable definition of “Change in Control”
(or similar term) in the applicable Service Agreement does not track such
clauses (ii) or (iii), then the term “Transactional Change in Control” shall
mean a Change in Control meeting the substantive criteria set forth in such
clauses, as reasonably determined in good faith by the Committee.

“Transfer” has the meaning set forth in Section 7. 

“TRS Percentage” means, with respect to the Company, for any period, the total
percentage return per share achieved by one Common Share from the start of such
period to the end of such period, as calculated by a consultant engaged by the
Committee and as approved by the Committee in its reasonable discretion using
the data for the Company included in the SNL Equity REIT Index for such period.

“Units” means all Partnership Units (as defined in the Partnership Agreement),
including LTIP Units, with economic attributes substantially similar to
Partnership Units as determined by the Committee that are outstanding or are
issuable upon the conversion, exercise, exchange or redemption of any securities
of any kind convertible, exercisable, exchangeable or redeemable for Partnership
Units; provided  that all Units that are not convertible into or exchangeable
for Class A Units shall be excluded from the definition of “Units.”


3.                  OUTPERFORMANCE AWARD; VESTING; CHANGE IN CONTROL.


(A)                THE GRANTEE IS HEREBY GRANTED THIS AWARD CONSISTING OF THE
NUMBER OF 2013 OPP UNITS SET FORTH ON SCHEDULE A HERETO (THE “AWARD OPP UNITS”),
WHICH (A) WILL BE SUBJECT TO FORFEITURE TO THE EXTENT PROVIDED IN THIS SECTION 3
AND (B) WILL BE SUBJECT TO VESTING AS PROVIDED IN SECTIONS 3(E) HEREOF.  AT ANY
TIME PRIOR TO THE FINAL VALUATION DATE, THE COMMITTEE MAY GRANT ADDITIONAL 2013
OPP AWARDS TO THE EXTENT THAT THE SUM OF ALL THE 2013 OPP GRANTEES’
PARTICIPATION PERCENTAGES IS LESS THAN ONE HUNDRED PERCENT (100%) AS A RESULT OF
EITHER RESERVATION OF A PORTION OF THE 2013 OPP PARTICIPATION PERCENTAGE FOR
FUTURE AWARDS OR FORFEITURE OF GRANTED 2013 OPP AWARDS.  AT ANY TIME PRIOR TO OR
IN CONNECTION WITH THE CALCULATION OF THE FINAL OPP UNIT EQUIVALENT, THE
PARTNERSHIP MAY ISSUE ADDITIONAL LTIP UNITS TO THE GRANTEE AS PROVIDED IN


 

17

--------------------------------------------------------------------------------

 

 


THIS SECTION 3 THAT SHALL ALSO BE CONSIDERED AWARD OPP UNITS AND SUBJECT TO ALL
OF THE TERMS AND CONDITIONS OF THIS AGREEMENT; PROVIDED  THAT SUCH ISSUANCE WILL
BE SUBJECT TO THE GRANTEE EXECUTING AND DELIVERING SUCH DOCUMENTS, COMPARABLE TO
THE DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AGREEMENT, AS THE
COMPANY AND/OR THE PARTNERSHIP MAY REASONABLY REQUEST IN ORDER TO COMPLY WITH
ALL APPLICABLE LEGAL REQUIREMENTS, INCLUDING, WITHOUT LIMITATION, FEDERAL AND
STATE SECURITIES LAWS.  THE AWARD OPP UNITS SHALL BE ELIGIBLE FOR VESTING OVER A
FIVE-YEAR PERIOD, EXCEPT AS OTHERWISE PROVIDED IN SECTION 4 HEREOF, BASED ON A
COMBINATION OF (I) THE COMPANY’S PERFORMANCE OVER A THREE-YEAR PERIOD (OR A
SHORTER PERIOD IN CERTAIN CIRCUMSTANCES AS PROVIDED HEREIN) AS INDICATED BY THE
CALCULATIONS REQUIRED BY THIS SECTION 3  AND (II) THE PASSAGE OF TIME (FIVE
YEARS OR A SHORTER PERIOD IN CERTAIN CIRCUMSTANCES AS PROVIDED HEREIN) AS
PROVIDED IN SECTION 3(E).  VESTING WILL OCCUR AT THE TIMES, IN THE AMOUNTS AND
UPON THE CONDITIONS SET FORTH IN THIS SECTION 3 AND IN SECTION 4, PROVIDED 
THAT, EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, THE CONTINUOUS
SERVICE OF THE GRANTEE CONTINUES THROUGH AND ON THE EACH APPLICABLE VESTING
DATE.


(B)               AS SOON AS PRACTICABLE FOLLOWING THE INTERIM VALUATION DATE,
BUT AS OF THE INTERIM VALUATION DATE, THE COMMITTEE WILL:


(I)                 DETERMINE THE INTERIM ABSOLUTE TRS POOL (IF ANY);


(II)               DETERMINE THE INTERIM RELATIVE TRS POOL (IF ANY);


(III)             DETERMINE THE INTERIM RELATIVE OFFSET AMOUNT (IF ANY);


(IV)             DETERMINE THE INTERIM TOTAL OUTPERFORMANCE POOL (IF ANY);


(V)               MULTIPLY  (X) THE INTERIM TOTAL OUTPERFORMANCE POOL CALCULATED
AS OF THE INTERIM VALUATION DATE BY (Y) THE GRANTEE’S PARTICIPATION PERCENTAGE
AS OF THE INTERIM VALUATION DATE; AND


(VI)             DIVIDE  THE RESULTING AMOUNT BY THE HIGHEST COMMON SHARE PRICE
AMONG THOSE CALCULATED AS OF EVERY DAY WITHIN THE PERIOD OF ONE HUNDRED AND
TWENTY (120) DAYS IMMEDIATELY PRECEDING THE INTERIM VALUATION DATE
(APPROPRIATELY ADJUSTED TO THE EXTENT THAT THE SHARES AMOUNT FOR ONE PARTNERSHIP
UNIT IS GREATER OR LESS THAN ONE COMMON SHARE).

The resulting number is hereafter referred to as the “Interim OPP Unit
Equivalent”.  A number of Award OPP Units equal to the Interim OPP Unit
Equivalent shall thereafter no longer be subject to forfeiture pursuant to this
Section 3, but shall still be subject to vesting pursuant to Section 3(e) 
hereof.  If the Interim OPP Unit Equivalent is smaller than the number of Award
OPP Units previously issued to the Grantee, (including any additional LTIP Units
added to the Award OPP Units under Section 3(b) above) then the balance of the
Award OPP Units shall continue to be subject to forfeiture pursuant to this
Section 3.  If the Interim OPP Unit Equivalent is greater than the number of
Award OPP Units previously issued to the Grantee, then, upon the performance of
the calculations set forth in this Section 3(c):  (A) the Company shall cause
the Partnership to issue to the Grantee, as of the Second Valuation Date, a
number of additional LTIP Units equal to the difference; (B) such additional
LTIP Units shall be added to the Award OPP Units previously issued, if any, and
thereby become part of this Award; (C) the Company

18

--------------------------------------------------------------------------------

 

 

and the Partnership shall take such corporate and Partnership action as is
necessary to accomplish the grant of such additional LTIP Units; and (D)
thereafter the term Award OPP Units will refer collectively to the Award OPP
Units, if any, issued prior to such additional grant plus  such additional LTIP
Units; provided  that such issuance will be subject to the Grantee executing and
delivering such documents, comparable to the documents executed and delivered in
connection with this Agreement, as the Company and/or the Partnership reasonably
request in order to comply with all applicable legal requirements, including,
without limitation, federal and state securities laws.


(C)                AS SOON AS PRACTICABLE FOLLOWING THE FINAL VALUATION DATE,
BUT AS OF THE FINAL VALUATION DATE, THE COMMITTEE WILL:


(I)                 DETERMINE THE FINAL ABSOLUTE TRS POOL (IF ANY);


(II)               DETERMINE THE FINAL RELATIVE TRS POOL (IF ANY);


(III)             DETERMINE THE FINAL RELATIVE OFFSET AMOUNT (IF ANY);


(IV)             DETERMINE THE FINAL TOTAL OUTPERFORMANCE POOL (IF ANY);


(V)               MULTIPLY  (X) THE FINAL TOTAL OUTPERFORMANCE POOL CALCULATED
AS OF THE FINAL VALUATION DATE BY (Y) THE GRANTEE’S PARTICIPATION PERCENTAGE AS
OF THE FINAL VALUATION DATE; AND


(VI)             DIVIDE  THE RESULTING AMOUNT BY THE HIGHEST COMMON SHARE PRICE
AMONG THOSE CALCULATED AS OF EVERY DAY WITHIN THE PERIOD OF ONE HUNDRED AND
TWENTY (120) DAYS IMMEDIATELY PRECEDING THE FINAL VALUATION DATE (APPROPRIATELY
ADJUSTED TO THE EXTENT THAT THE SHARES AMOUNT FOR ONE PARTNERSHIP UNIT IS
GREATER OR LESS THAN ONE COMMON SHARE).

The resulting number is hereafter referred to as the “Final OPP Unit
Equivalent”.  If the Final OPP Unit Equivalent (plus  the Interim OPP Unit
Equivalent, if any) is smaller than the number of Award OPP Units previously
issued to the Grantee, then the Grantee, as of the Final Valuation Date, shall
forfeit a number of Award OPP Units equal to the difference, and thereafter the
term Award OPP Units will refer only to the remaining Award OPP Units that were
not so forfeited.  If the Final OPP Unit Equivalent (plus  the Interim OPP Unit
Equivalent, if any) is greater than the number of Award OPP Units previously
issued to the Grantee (including any additional LTIP Units added to the Award
OPP Units under Section 3(b)  above), then, upon the performance of the
calculations set forth in this Section 3(c):  (A) the Company shall cause the
Partnership to issue to the Grantee, as of the Final Valuation Date, a number of
additional LTIP Units equal to the difference; (B) such additional LTIP Units
shall be added to the Award OPP Units previously issued, if any, and thereby
become part of this Award; (C) the Company and the Partnership shall take such
corporate and Partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (D) thereafter the term Award OPP Units will refer
collectively to the Award OPP Units, if any, issued prior to such additional
grant plus  such additional LTIP Units; provided  that such issuance will be
subject to the Grantee executing and delivering such documents, comparable to
the documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership reasonably request in order to comply with

19

--------------------------------------------------------------------------------

 

 

all applicable legal requirements, including, without limitation, federal and
state securities laws.  If the Final OPP Unit Equivalent (plus  the Interim OPP
Unit Equivalent, if any) is the same as the number of Award OPP Units previously
issued to the Grantee, then there will be no change to the number of Award OPP
Units under this Award pursuant to this Section 3. 


(D)               IF THE GRANTEE EARNS ANY AWARD OPP UNITS AS OF THE INTERIM
VALUATION DATE OR THE FINAL VALUATION DATE PURSUANT TO THE CALCULATIONS SET
FORTH IN SECTION 3(B) OR 3(C)  HEREOF, RESPECTIVELY, THEN, AS OF THE DATE ON
WHICH SUCH AWARD OPP UNITS ARE EARNED, THE GRANTEE WILL ALSO EARN AN ADDITIONAL
NUMBER OF AWARD OPP UNITS EQUAL TO THE SUM OF THE FOLLOWING CALCULATIONS, WHICH
WILL BE PERFORMED BY THE COMMITTEE:


I.       FOR EACH DIVIDEND PAYMENT BETWEEN THE EFFECTIVE DATE AND THE DATE AS OF
WHICH SUCH AWARD OPP UNITS ARE EARNED, CALCULATE THE FOLLOWING NUMBERS OF
ADDITIONAL AWARD OPP UNITS:

(W*X)

Z

 

Where:

W = the number of Award OPP Units earned as of such date pursuant to
Section 3(b)  or 3(c)  hereof, as applicable (appropriately adjusted to the
extent that the Shares Amount for one partnership Unit is greater or less than
one Common Share);

X = 90% of the Dividend Payment; and

Z = The Ex-Dividend Common Share Price on the “ex-dividend” date for such
Dividend Payment.


II.     ADD ALL THE AMOUNTS CALCULATED PURSUANT TO I. ABOVE TOGETHER.

The resulting number of Award OPP Units earned pursuant to the calculation set
forth in this Section 3(d) shall be added to the Interim OPP Unit Equivalent or
Final OPP Unit Equivalent, as applicable, and be subject to vesting pursuant to
Section 3(e) hereof and all the provisions of Section 4 hereof applicable to
such other 2013 OPP Units.   If the total number of Award OPP Units so earned is
greater than the number of Award OPP Units previously issued to the Grantee,
then, upon the performance of the calculations set forth in this Section 3(d): 
(A)  the Company shall cause the Partnership to issue to the Grantee, as of the
Interim Valuation Date or Final Valuation Date, as applicable, a number of
additional LTIP Units equal to the difference; (B) such additional LTIP Units
shall be added to the Award OPP Units previously issued, if any, and thereby
become part of this Award; (C) the Company and the Partnership shall take such
corporate and Partnership action as is necessary to accomplish the grant of such
additional LTIP Units; and (D) thereafter the term Award OPP Units will refer
collectively to the Award OPP Units, if any, issued prior to such additional
grant plus such additional LTIP Units; provided that such issuance will be
subject to the Grantee executing and delivering such documents, comparable to
the documents executed and delivered in connection with this Agreement, as the

20

--------------------------------------------------------------------------------

 

 

Company and/or the Partnership may reasonably request in order to comply with
all applicable legal requirements, including, without limitation, federal and
state securities laws.


(E)                IF ANY OF THE AWARD OPP UNITS HAVE BEEN EARNED BASED ON
PERFORMANCE AS PROVIDED IN SECTION 3(B) OR 3(C), SUBJECT TO SECTION 4 HEREOF,
THE TOTAL OPP UNIT EQUIVALENT SHALL BECOME VESTED IN THE FOLLOWING AMOUNTS AND
AT THE FOLLOWING TIMES, PROVIDED  THAT THE CONTINUOUS SERVICE OF THE GRANTEE
CONTINUES THROUGH AND ON THE APPLICABLE VESTING DATE OR THE ACCELERATED VESTING
DATE PROVIDED IN SECTION 4 HEREOF, AS APPLICABLE:


(I)                 THIRTY-THREE AND ONE-THIRD PERCENT (33.33%) OF THE TOTAL OPP
UNIT EQUIVALENT SHALL BECOME VESTED ON MARCH 15, 2016;


(II)               THIRTY-THREE AND ONE-THIRD PERCENT (33.33%) OF THE TOTAL OPP
UNIT EQUIVALENT SHALL BECOME VESTED ON MARCH 15, 2017; AND


(III)             THIRTY-THREE AND ONE-THIRD PERCENT (33.33%) OF THE TOTAL OPP
UNIT EQUIVALENT SHALL BECOME VESTED ON MARCH 15, 2018.

To the extent that Schedule A provides for amounts or schedules of vesting that
conflict with the provisions of this Section 3(e), the provisions of Schedule A
will govern.  For the avoidance of doubt, vesting pursuant to this Section 3(e)
shall not distinguish between Award OPP Units that have ceased to be subject to
forfeiture as part of the Interim OPP Unit Equivalent or Final OPP Unit
Equivalent.


(F)                ANY AWARD OPP UNITS THAT DO NOT BECOME VESTED PURSUANT TO
SECTION 3(E) OR SECTION 4 HEREOF SHALL, WITHOUT PAYMENT OF ANY CONSIDERATION BY
THE PARTNERSHIP, AUTOMATICALLY AND WITHOUT NOTICE BE FORFEITED AND BE AND BECOME
NULL AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH UNVESTED AWARD OPP UNITS.


(G)               UPON THE OCCURRENCE OF (A) A CHANGE IN CONTROL, AND (B) THE
TERMINATION OF EMPLOYMENT OF THE GRANTEE WITH THE COMPANY OR ITS AFFILIATES
WITHIN 24 MONTHS OF SUCH CHANGE IN CONTROL (I) BY THE COMPANY (OR ITS SUCCESSOR)
WITHOUT CAUSE OR (II) BY THE GRANTEE WITH GOOD REASON, THEN ANY AWARD OPP UNITS
THAT HAVE NOT BEEN PREVIOUSLY FORFEITED (AFTER GIVING EFFECT TO ANY FORFEITURE
OF AWARD OPP UNITS PURSUANT TO THE CALCULATIONS SET FORTH IN THIS SECTION 3
HEREOF OCCURRING IN CONNECTION WITH SUCH CHANGE IN CONTROL) SHALL VEST
IMMEDIATELY.


(H)               IN THE EVENT OF A CHANGE IN CONTROL, THE COMMITTEE WILL MAKE
ANY DETERMINATIONS AND CERTIFICATIONS REQUIRED BY THIS AGREEMENT AND ANY
PROVISIONS NECESSARY WITH RESPECT TO THE LAPSE OF FORFEITURE RESTRICTIONS AND/OR
ACCELERATION OF VESTING OF THIS AWARD WITHIN A PERIOD OF TIME THAT ENABLES (I)
THE GRANTEE TO EXERCISE ELECTION, VOTING OR OTHER RIGHTS IN CONNECTION WITH SUCH
CHANGE IN CONTROL ON THE SAME BASIS AS A CLASS A UNIT HOLDER AND (II) THE
COMPANY TO TAKE ANY ACTION OR MAKE ANY DELIVERIES OR PAYMENTS IT IS OBLIGATED TO
MAKE HEREUNDER OR UNDER THE PARTNERSHIP AGREEMENT NOT LATER THAN THE DATE OF
CONSUMMATION OF THE CHANGE IN CONTROL.  FOR AVOIDANCE OF DOUBT, IN THE EVENT OF
A CHANGE IN CONTROL, THE PERFORMANCE OF ALL CALCULATIONS AND ACTIONS PURSUANT TO
SECTION 3(B) AND 3(C)  HEREOF AND THE EXERCISE OF ANY ELECTION, VOTING OR OTHER
RIGHTS PURSUANT TO THIS SECTION 3(H)  SHALL BE CONDITIONED UPON THE FINAL
CONSUMMATION OF SUCH CHANGE IN CONTROL.


 

21

--------------------------------------------------------------------------------

 

 


4.                  TERMINATION OF GRANTEE’S CONTINUOUS SERVICE; DEATH AND
DISABILITY.


(A)                IF THE GRANTEE IS A PARTY TO A SERVICE AGREEMENT AND HIS OR
HER CONTINUOUS SERVICE TERMINATES, THE PROVISIONS OF SECTIONS 4(B), 4(C), 4(D),
4(E), 4(F)  AND 4(G)  HEREOF SHALL GOVERN THE TREATMENT OF THE GRANTEE’S AWARD
OPP UNITS EXCLUSIVELY, UNLESS THE SERVICE AGREEMENT CONTAINS PROVISIONS THAT
EXPRESSLY REFER TO THIS SECTION 4(A) AND PROVIDES THAT THOSE PROVISIONS OF THE
SERVICE AGREEMENT SHALL INSTEAD GOVERN THE TREATMENT OF THE GRANTEE’S AWARD OPP
UNITS UPON SUCH TERMINATION.  THE FOREGOING SENTENCE WILL BE DEEMED AN AMENDMENT
TO ANY APPLICABLE SERVICE AGREEMENT TO THE EXTENT REQUIRED TO APPLY ITS TERMS
CONSISTENTLY WITH THIS SECTION 4, SUCH THAT, BY WAY OF ILLUSTRATION, ANY
PROVISIONS OF THE SERVICE AGREEMENT WITH RESPECT TO ACCELERATED VESTING OR
PAYOUT OR THE LAPSE OF FORFEITURE RESTRICTIONS RELATING TO THE GRANTEE’S
INCENTIVE OR OTHER COMPENSATION AWARDS IN THE EVENT OF CERTAIN TYPES OF
TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE WITH THE COMPANY (SUCH AS, FOR
EXAMPLE, TERMINATION AT THE END OF THE TERM, TERMINATION WITHOUT CAUSE BY THE
EMPLOYER OR TERMINATION FOR GOOD REASON BY THE EMPLOYEE) SHALL NOT BE
INTERPRETED AS REQUIRING THAT ANY CALCULATIONS SET FORTH IN SECTION 3 HEREOF BE
PERFORMED, OR VESTING OCCUR WITH RESPECT TO THIS AWARD OTHER THAN AS
SPECIFICALLY PROVIDED IN THIS SECTION 4.  IN THE EVENT THAT AN ENTITY TO WHICH
THE GRANTEE PROVIDES SERVICES CEASES TO BE AN AFFILIATE OF THE COMPANY, SUCH
ACTION SHALL BE DEEMED TO BE A TERMINATION OF THE GRANTEE’S CONTINUOUS SERVICE
FOR PURPOSES OF THIS AGREEMENT, PROVIDED  THAT THE COMMITTEE, IN ITS SOLE AND
ABSOLUTE DISCRETION, MAY MAKE PROVISION IN SUCH CIRCUMSTANCES FOR THE LAPSE OF
FORFEITURE RESTRICTIONS AND/OR ACCELERATED VESTING OF SOME OR ALL OF THE
GRANTEE’S UNVESTED AWARD OPP UNITS THAT HAVE NOT PREVIOUSLY BEEN FORFEITED,
EFFECTIVE IMMEDIATELY PRIOR TO SUCH EVENT, OR DETERMINE THAT THE GRANTEE’S
CONTINUOUS SERVICE TO THE COMPANY OR ANY OTHER OF ITS AFFILIATES HAS NOT BEEN
TERMINATED.  NOTWITHSTANDING ANY OF THE FOREGOING, IN THE EVENT OF ANY CONFLICT
BETWEEN THE PROVISIONS OF THE GRANTEE’S SERVICE AGREEMENT, IF ANY, AND THE
PROVISIONS OF THIS SECTION 4 WITH RESPECT TO DEATH OR DISABILITY, THE PROVISIONS
OF SUCH SERVICE AGREEMENT SHALL GOVERN THE TREATMENT OF THE GRANTEE’S AWARD OPP
UNITS IN THE EVENT OF DEATH OR DISABILITY.


(B)               IN THE EVENT OF TERMINATION OF THE GRANTEE’S CONTINUOUS
SERVICE BY (A) THE COMPANY WITHOUT CAUSE, (B) THE GRANTEE FOR GOOD REASON, OR
(C) THE GRANTEE UPON RETIREMENT (EACH A “QUALIFIED TERMINATION”) PRIOR TO THE
FINAL VALUATION DATE, THEN THE GRANTEE WILL NOT FORFEIT THE AWARD OPP UNITS UPON
SUCH TERMINATION, BUT THE FOLLOWING PROVISIONS OF THIS SECTION 4(B)  SHALL
MODIFY THE CALCULATIONS REQUIRED TO DETERMINE THE TOTAL OPP UNIT EQUIVALENT
AND/OR THE VESTING OF THE TOTAL OPP UNIT EQUIVALENT, AS APPLICABLE, WITH RESPECT
TO THE GRANTEE ONLY:


(I)                 THE CALCULATIONS PROVIDED IN SECTION 3(B) AND SECTION 3(C) 
HEREOF SHALL BE PERFORMED AS OF THE INTERIM VALUATION DATE AND FINAL VALUATION
DATE, RESPECTIVELY, AS IF THE QUALIFIED TERMINATION HAD NOT OCCURRED;


(II)               EACH OF (I) THE INTERIM OPP UNIT EQUIVALENT CALCULATED
PURSUANT TO SECTION 3(B)  AND (II) THE FINAL OPP UNIT EQUIVALENT CALCULATED
PURSUANT TO SECTION 3(C) SHALL BE MULTIPLIED BY THE APPLICABLE PARTIAL SERVICE
FACTOR (WITH THE RESULTING NUMBERS BEING ROUNDED TO THE NEAREST WHOLE LTIP UNIT
OR, IN THE CASE OF 0.5 OF A UNIT, UP TO THE NEXT WHOLE UNIT), AND SUCH ADJUSTED
NUMBER OF LTIP UNITS SHALL BE DEEMED THE GRANTEE’S INTERIM OPP UNIT EQUIVALENT
AND FINAL OPP UNIT EQUIVALENT, RESPECTIVELY, FOR ALL PURPOSES UNDER THIS
AGREEMENT; AND


 

22

--------------------------------------------------------------------------------

 

 


(III)             THE GRANTEE’S INTERIM OPP UNIT EQUIVALENT AND TOTAL OPP UNIT
EQUIVALENT AS ADJUSTED PURSUANT TO SECTION 4(B)(II) ABOVE SHALL NO LONGER BE
SUBJECT TO FORFEITURE PURSUANT TO SECTION 3(E) HEREOF; PROVIDED  THAT,
NOTWITHSTANDING THAT NO CONTINUOUS SERVICE REQUIREMENT PURSUANT TO SECTION 3(E)
HEREOF WILL APPLY TO THE GRANTEE AFTER THE EFFECTIVE DATE OF A QUALIFIED
TERMINATION, THE GRANTEE WILL NOT HAVE THE RIGHT TO TRANSFER (AS DEFINED IN
SECTION 7 HEREOF) HIS OR HER AWARD OPP UNITS OR REQUEST REDEMPTION OF HIS OR HER
AWARD PARTNERSHIP UNITS UNDER THE PARTNERSHIP AGREEMENT UNTIL SUCH DATES AS OF
WHICH HIS OR HER TOTAL OPP UNIT EQUIVALENT, AS ADJUSTED PURSUANT TO SECTION
4(B)(II) ABOVE, WOULD HAVE BECOME VESTED PURSUANT TO SECTION 3(E) HEREOF ABSENT
A QUALIFIED TERMINATION.  FOR THE AVOIDANCE OF DOUBT, THE PURPOSE OF THIS
SECTION 4(B)(III)  IS TO PREVENT A SITUATION WHERE GRANTEES OF 2013 OPP AWARDS
WHO HAVE HAD A QUALIFIED TERMINATION WOULD BE ABLE TO REALIZE THE VALUE OF THEIR
AWARD OPP UNITS OR AWARD PARTNERSHIP UNITS (THROUGH TRANSFER OR REDEMPTION)
BEFORE OTHER GRANTEES OF 2013 OPP AWARDS WHOSE CONTINUOUS SERVICE CONTINUES
THROUGH THE APPLICABLE VESTING DATES SET FORTH IN SECTION 3(E) HEREOF.


(C)                IN THE EVENT OF QUALIFIED TERMINATION ON OR AFTER THE FINAL
VALUATION DATE, THEN ALL OF THE GRANTEE’S UNVESTED AWARD OPP UNITS THAT HAVE NOT
PREVIOUSLY BEEN FORFEITED PURSUANT TO THE CALCULATIONS SET FORTH IN SECTION 3(B)
OR SECTION 3(C) HEREOF, BUT REMAIN SUBJECT TO TIME-BASED VESTING PURSUANT TO
SECTION 3(E) HEREOF AS OF THE TIME OF SUCH QUALIFIED TERMINATION SHALL NO LONGER
BE SUBJECT TO FORFEITURE PURSUANT TO SECTION 3(E) HEREOF; PROVIDED  THAT,
NOTWITHSTANDING THAT NO CONTINUOUS SERVICE REQUIREMENT PURSUANT TO SECTION 3(E)
HEREOF WILL APPLY TO THE GRANTEE AFTER THE EFFECTIVE DATE OF A QUALIFIED
TERMINATION, THE GRANTEE WILL NOT HAVE THE RIGHT TO TRANSFER (AS DEFINED IN
SECTION 7 HEREOF) HIS OR HER AWARD OPP UNITS OR REQUEST REDEMPTION OF HIS OR HER
AWARD PARTNERSHIP UNITS UNDER THE PARTNERSHIP AGREEMENT UNTIL SUCH DATES AS OF
WHICH HIS OR HER TOTAL OPP UNIT EQUIVALENT WOULD HAVE BECOME VESTED PURSUANT TO
SECTION 3(E) ABSENT A QUALIFIED TERMINATION.  FOR THE AVOIDANCE OF DOUBT, THE
PURPOSE OF THIS SECTION 4(C) IS TO PREVENT A SITUATION WHERE GRANTEES OF 2013
OPP AWARDS WHO HAVE HAD A QUALIFIED TERMINATION WOULD BE ABLE TO REALIZE THE
VALUE OF THEIR AWARD OPP UNITS OR AWARD PARTNERSHIP UNITS (THROUGH TRANSFER OR
REDEMPTION) BEFORE OTHER GRANTEES OF OPP AWARDS WHOSE CONTINUOUS SERVICE
CONTINUES THROUGH THE APPLICABLE VESTING DATES SET FORTH IN SECTION 3(E) HEREOF.


(D)               NOTWITHSTANDING THE FOREGOING, IN THE EVENT ANY PAYMENT TO BE
MADE HEREUNDER AFTER GIVING EFFECT TO THIS SECTION 4 IS DETERMINED TO CONSTITUTE
“NONQUALIFIED DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE, THEN,
TO THE EXTENT THE GRANTEE IS A “SPECIFIED EMPLOYEE” UNDER SECTION 409A OF THE
CODE SUBJECT TO THE SIX-MONTH DELAY THEREUNDER, ANY SUCH PAYMENTS TO BE MADE
DURING THE SIX-MONTH PERIOD COMMENCING ON THE GRANTEE’S “SEPARATION FROM
SERVICE” (AS DEFINED IN SECTION 409A OF THE CODE) SHALL BE DELAYED UNTIL THE
EXPIRATION OF SUCH SIX-MONTH PERIOD.


(E)                IN THE EVENT OF A TERMINATION OF THE GRANTEE’S CONTINUOUS
SERVICE AS A RESULT OF HIS OR HER DEATH OR DISABILITY PRIOR TO THE FINAL
VALUATION DATE, THE GRANTEE WILL NOT FORFEIT THE AWARD OPP UNITS, BUT THE
FOLLOWING PROVISIONS OF THIS SECTION 4(E) SHALL APPLY:

 


 

23

--------------------------------------------------------------------------------

 

 


(I)                 THE CALCULATIONS PROVIDED IN SECTION 3(B) AND SECTION 3(C) 
HEREOF SHALL BE PERFORMED AS OF THE INTERIM VALUATION DATE AND FINAL VALUATION
DATE, RESPECTIVELY, AS IF THE GRANTEE’S DEATH OR DISABILITY HAD NOT OCCURRED;
AND


(II)               EACH OF (I) THE INTERIM OPP UNIT EQUIVALENT CALCULATED
PURSUANT TO SECTION 3(B)  AND (II) THE FINAL OPP UNIT EQUIVALENT CALCULATED
PURSUANT TO SECTION 3(C) SHALL BE MULTIPLIED BY THE APPLICABLE PARTIAL SERVICE
FACTOR (WITH THE RESULTING NUMBERS BEING ROUNDED TO THE NEAREST WHOLE LTIP UNIT
OR, IN THE CASE OF 0.5 OF A UNIT, UP TO THE NEXT WHOLE UNIT), AND SUCH ADJUSTED
NUMBER OF LTIP UNITS SHALL BE DEEMED THE GRANTEE’S INTERIM OPP UNIT EQUIVALENT
AND FINAL OPP UNIT EQUIVALENT, RESPECTIVELY, FOR ALL PURPOSES UNDER THIS
AGREEMENT;


(III)             100% OF THE GRANTEE’S INTERIM OPP UNIT EQUIVALENT AS ADJUSTED
PURSUANT TO SECTION 4(E)(II) ABOVE SHALL NO LONGER BE SUBJECT TO FORFEITURE
PURSUANT TO SECTION 3(E) HEREOF AND SHALL AUTOMATICALLY AND IMMEDIATELY VEST AS
OF THE INTERIM VALUATION DATE; AND


(IV)             100% OF THE GRANTEE’S TOTAL OPP UNIT EQUIVALENT AS ADJUSTED
PURSUANT TO SECTION 4(E)(II) ABOVE SHALL NO LONGER BE SUBJECT TO FORFEITURE
PURSUANT TO SECTION 3(E) HEREOF AND SHALL AUTOMATICALLY AND IMMEDIATELY VEST AS
OF THE FINAL VALUATION DATE.


(F)                IN THE EVENT OF A TERMINATION OF THE GRANTEE’S CONTINUOUS
SERVICE AS A RESULT OF HIS OR HER DEATH OR DISABILITY AFTER THE FINAL VALUATION
DATE, 100% OF THE GRANTEE’S TOTAL OPP UNIT EQUIVALENT SHALL NO LONGER BE SUBJECT
TO FORFEITURE PURSUANT TO SECTION 3(E) HEREOF AND SHALL AUTOMATICALLY AND
IMMEDIATELY VEST AS OF SUCH TERMINATION DATE.


(G)               IN THE EVENT OF A TERMINATION OF THE GRANTEE’S CONTINUOUS
SERVICE OTHER THAN A QUALIFIED TERMINATION OR BY REASON OF DEATH OR DISABILITY,
ALL AWARD OPP UNITS EXCEPT FOR THOSE THAT, AS OF THE DATE AT SUCH TERMINATION,
BOTH  (I) HAVE CEASED TO BE SUBJECT TO FORFEITURE PURSUANT TO SECTIONS 3(B
AND/OR 3(C)  HEREOF, AS APPLICABLE, AND  (II) HAVE VESTED PURSUANT TO SECTION
3(E) HEREOF SHALL, WITHOUT PAYMENT OF ANY CONSIDERATION BY THE PARTNERSHIP,
AUTOMATICALLY AND WITHOUT NOTICE TERMINATE, BE FORFEITED AND BE AND BECOME NULL
AND VOID, AND NEITHER THE GRANTEE NOR ANY OF HIS OR HER SUCCESSORS, HEIRS,
ASSIGNS, OR PERSONAL REPRESENTATIVES WILL THEREAFTER HAVE ANY FURTHER RIGHTS OR
INTERESTS IN SUCH AWARD OPP UNITS.


5.                  PAYMENTS BY AWARD RECIPIENTS; STATUS AS PARTNER.  NO AMOUNT
SHALL BE PAYABLE TO THE COMPANY OR THE PARTNERSHIP BY THE GRANTEE AT ANY TIME IN
RESPECT OF THIS AGREEMENT.  THE GRANTEE SHALL HAVE NO RIGHTS WITH RESPECT TO
THIS AGREEMENT (AND THE AWARD EVIDENCED HEREBY) UNLESS HE OR SHE SHALL HAVE
ACCEPTED THIS AGREEMENT BY (I) SIGNING AND DELIVERING TO THE PARTNERSHIP A COPY
OF THIS AGREEMENT AND (II) UNLESS THE GRANTEE IS ALREADY A PARTNER (AS DEFINED
IN THE PARTNERSHIP AGREEMENT), SIGNING, AS A LIMITED PARTNER, AND DELIVERING TO
THE PARTNERSHIP A COUNTERPART SIGNATURE PAGE TO THE PARTNERSHIP AGREEMENT
(ATTACHED HERETO AS EXHIBIT A).  UPON ACCEPTANCE OF THIS AGREEMENT BY THE
GRANTEE, THE PARTNERSHIP AGREEMENT SHALL BE AMENDED TO REFLECT THE ISSUANCE TO
THE GRANTEE OF THE LTIP UNITS SO ACCEPTED.  THEREUPON, THE GRANTEE SHALL HAVE
ALL THE RIGHTS OF A LIMITED PARTNER OF THE PARTNERSHIP WITH RESPECT TO THE
NUMBER OF 2013 OPP UNITS SPECIFIED ON SCHEDULE A HERETO, AS SET FORTH IN THE
PARTNERSHIP AGREEMENT, SUBJECT,

24

--------------------------------------------------------------------------------

 

 

however, to the restrictions and conditions specified herein.  Award OPP Units
constitute and shall be treated for all purposes as the property of the Grantee,
subject to the terms of this Agreement and the Partnership Agreement.


6.                  DISTRIBUTIONS.


(A)                THE HOLDER OF THE AWARD OPP UNITS SHALL BE ENTITLED TO
RECEIVE DISTRIBUTIONS WITH RESPECT TO SUCH AWARD OPP UNITS TO THE EXTENT
PROVIDED FOR IN THE PARTNERSHIP AGREEMENT AS MODIFIED HEREBY.


(B)               THE DISTRIBUTION PARTICIPATION DATE (AS DEFINED IN THE
PARTNERSHIP AGREEMENT) FOR THE INTERIM OPP UNIT EQUIVALENT AND THE FINAL OPP
UNIT EQUIVALENT (TO THE EXTENT PROVIDED IN SECTION 6(C) BELOW) SHALL BE THE
INTERIM VALUATION DATE OR THE FINAL VALUATION DATE, RESPECTIVELY, EXCEPT THAT IF
THE PROVISIONS OF SECTION 4(B) HEREOF BECOME APPLICABLE TO THE GRANTEE, THE
DISTRIBUTION PARTICIPATION DATE FOR THE GRANTEE SHALL BE ACCELERATED TO THE DATE
THE CALCULATIONS PROVIDED IN SECTION 3 HEREOF ARE PERFORMED WITH RESPECT TO THE
AWARD OPP UNITS THAT ARE NO LONGER SUBJECT TO FORFEITURE PURSUANT TO SECTION
4(B) HEREOF.


(C)                FOLLOWING EACH APPLICABLE DISTRIBUTION PARTICIPATION DATE,
THE GRANTEE SHALL BE ENTITLED TO RECEIVE ONE HUNDRED PERCENT (100%) OF THE SAME
DISTRIBUTIONS PAYABLE WITH RESPECT TO CLASS A UNITS ON THE NUMBER OF AWARD OPP
UNITS WHICH EQUALS:


(I)                 IF THE DISTRIBUTION PARTICIPATION DATE IS THE INTERIM
VALUATION DATE, THE INTERIM OPP UNIT EQUIVALENT; AND


(II)               IF THE DISTRIBUTION PARTICIPATION DATE IS THE FINAL VALUATION
DATE (OR AN EARLIER DATE IF THE DISTRIBUTION PARTICIPATION DATE IS ACCELERATED
PURSUANT TO SECTION 6(B)), THE TOTAL OPP UNIT EQUIVALENT.


(D)               EACH AWARD OPP UNIT SHALL BE CONSIDERED A SPECIAL LTIP UNIT
(AS DEFINED IN THE PARTNERSHIP AGREEMENT) AND AS SUCH: (I) THE LTIP UNIT INITIAL
SHARING PERCENTAGE (AS DEFINED IN THE PARTNERSHIP AGREEMENT) SHALL BE TEN
PERCENT (10%) AND (II) THE AWARD OPP UNITS SHALL NOT BE ENTITLED TO RECEIVE
DISTRIBUTIONS PRIOR TO THE APPLICABLE DISTRIBUTION PARTICIPATION DATE.  ON THE
APPLICABLE DISTRIBUTION PARTICIPATION DATE, AWARD OPP UNITS SHALL BE ENTITLED TO
A SPECIAL LTIP UNIT DISTRIBUTION (AS DEFINED IN THE PARTNERSHIP AGREEMENT) TO
THE EXTENT PROVIDED IN THE PARTNERSHIP AGREEMENT.  THE DISTRIBUTION MEASUREMENT
DATE (AS DEFINED IN THE PARTNERSHIP AGREEMENT) WITH RESPECT TO THE AWARD OPP
UNITS SHALL BE THE EFFECTIVE DATE AND ALL OF THE AWARD OPP UNITS GRANTED
PURSUANT TO THIS AGREEMENT SHALL BE DEEMED TO HAVE BEEN ISSUED AS PART OF THE
SAME AWARD (AS DEFINED IN THE PARTNERSHIP AGREEMENT).


(E)                FOR THE AVOIDANCE OF DOUBT, AFTER THE APPLICABLE DISTRIBUTION
PARTICIPATION DATE, AWARD OPP UNITS, BOTH VESTED AND (UNTIL AND UNLESS FORFEITED
PURSUANT TO SECTION 3(E) AND 4(G)  HEREOF) UNVESTED, SHALL BE ENTITLED TO
RECEIVE THE SAME DISTRIBUTIONS PAYABLE WITH RESPECT TO CLASS A UNITS IF THE
PAYMENT DATE FOR SUCH DISTRIBUTIONS IS AFTER THE APPLICABLE DISTRIBUTION
PARTICIPATION DATE, EVEN THOUGH THE RECORD DATE FOR SUCH DISTRIBUTIONS IS BEFORE
THE APPLICABLE DISTRIBUTION PARTICIPATION DATE.

 


 

25

--------------------------------------------------------------------------------

 

 


(F)                ALL DISTRIBUTIONS PAID WITH RESPECT TO AWARD OPP UNITS,
WHETHER AT THE RATE PROVIDED IN SECTIONS 6(D) HEREOF PRIOR TO THE APPLICABLE
DISTRIBUTION PARTICIPATION DATE OR AT THE RATE PROVIDED IN SECTIONS 6(C) HEREOF
AFTER THE APPLICABLE DISTRIBUTION PARTICIPATION DATE, SHALL BE FULLY VESTED AND
NON-FORFEITABLE WHEN PAID, REGARDLESS OF THE FACT THAT THE UNDERLYING 2013 OPP
UNITS MAY BE SUBJECT TO FORFEITURE OR HAVE NOT YET BECOME, OR NEVER BECOME,
VESTED PURSUANT TO SECTIONS 3 AND 4  HEREOF.


7.                  RESTRICTIONS ON TRANSFER.  EXCEPT AS OTHERWISE PERMITTED BY
THE COMMITTEE, NONE OF THE AWARD OPP UNITS GRANTED HEREUNDER NOR ANY OF THE
PARTNERSHIP UNITS OF THE PARTNERSHIP INTO WHICH SUCH AWARD OPP UNITS MAY BE
CONVERTED (THE “AWARD PARTNERSHIP UNITS”) SHALL BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, HYPOTHECATED, GIVEN AWAY OR IN ANY OTHER MANNER DISPOSED OF,
ENCUMBERED, WHETHER VOLUNTARILY OR BY OPERATION OF LAW (EACH SUCH ACTION A
“TRANSFER”), AND THE REDEMPTION RIGHT (AS DEFINED IN THE PARTNERSHIP AGREEMENT)
MAY NOT BE EXERCISED WITH RESPECT TO THE AWARD PARTNERSHIP UNITS, PROVIDED THAT,
AT ANY TIME AFTER THE DATE THAT (A) IS ONE YEAR AFTER THE AWARD OPP UNITS HAVE
BECOME VESTED AND (B) IS AT LEAST TWO (2) YEARS AFTER THE EFFECTIVE DATE, (I)
AWARD OPP UNITS OR AWARD PARTNERSHIP UNITS MAY BE TRANSFERRED TO THE GRANTEE’S
FAMILY MEMBERS BY GIFT OR PURSUANT TO DOMESTIC RELATIONS ORDER IN SETTLEMENT OF
MARITAL PROPERTY RIGHTS; AND (II) AWARD OPP UNITS OR AWARD PARTNERSHIP UNITS MAY
BE TRANSFERRED TO AN ENTITY IN WHICH FIFTY PERCENT (50%) OF THE VOTING INTERESTS
ARE OWNED BY FAMILY MEMBERS (OR THE GRANTEE) IN EXCHANGE FOR AN INTEREST IN SUCH
ENTITY; NOTWITHSTANDING THE FOREGOING, AT ANY TIME AFTER THE DATE THAT (A) THE
AWARD OPP UNITS VEST AND (B) IS AT LEAST TWO (2) YEARS AFTER THE EFFECTIVE DATE,
THE REDEMPTION RIGHT MAY BE EXERCISED WITH RESPECT TO AWARD PARTNERSHIP UNITS,
AND AWARD PARTNERSHIP UNITS MAY BE TRANSFERRED TO THE PARTNERSHIP OR THE COMPANY
IN CONNECTION WITH THE EXERCISE OF THE REDEMPTION RIGHT, IN ACCORDANCE WITH AND
TO THE EXTENT OTHERWISE PERMITTED BY THE TERMS OF THE PARTNERSHIP AGREEMENT;
PROVIDED THAT ANY SHARES RECEIVED ON SUCH REDEMPTION MAY NOT BE TRANSFERRED
UNTIL THE DATE THAT IS ONE YEAR AFTER THE AWARD OPP UNITS HAVE BECOME VESTED. 
ADDITIONALLY, THE TRANSFEREE MUST AGREE IN WRITING WITH THE COMPANY AND THE
PARTNERSHIP TO BE BOUND BY ALL THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
THAT SUBSEQUENT TRANSFERS SHALL BE PROHIBITED EXCEPT THOSE IN ACCORDANCE WITH
THIS SECTION 7 AND ALL TRANSFERS OF AWARD OPP UNITS OR AWARD PARTNERSHIP UNITS
MUST BE IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS (INCLUDING, WITHOUT
LIMITATION, THE SECURITIES ACT) AND THE APPLICABLE TERMS AND CONDITIONS OF THE
PARTNERSHIP AGREEMENT.  IN CONNECTION WITH ANY TRANSFER OF AWARD OPP UNITS OR
AWARD PARTNERSHIP UNITS, THE PARTNERSHIP MAY REQUIRE THE GRANTEE TO PROVIDE AN
OPINION OF COUNSEL, SATISFACTORY TO THE PARTNERSHIP, THAT SUCH TRANSFER IS IN
COMPLIANCE WITH ALL FEDERAL AND STATE SECURITIES LAWS (INCLUDING, WITHOUT
LIMITATION, THE SECURITIES ACT).  ANY ATTEMPTED TRANSFER OF AWARD OPP UNITS OR
AWARD PARTNERSHIP UNITS NOT IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS
SECTION 7 SHALL BE NULL AND VOID, AND THE PARTNERSHIP SHALL NOT REFLECT ON ITS
RECORDS ANY CHANGE IN RECORD OWNERSHIP OF ANY AWARD OPP UNITS OR AWARD
PARTNERSHIP UNITS AS A RESULT OF ANY SUCH TRANSFER, SHALL OTHERWISE REFUSE TO
RECOGNIZE ANY SUCH TRANSFER AND SHALL NOT IN ANY WAY GIVE EFFECT TO ANY SUCH
TRANSFER OF ANY AWARD OPP UNITS OR AWARD PARTNERSHIP UNITS.  EXCEPT AS PROVIDED
EXPRESSLY IN THIS SECTION 7, THIS AGREEMENT IS PERSONAL TO THE GRANTEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.


8.                  CHANGES IN CAPITAL STRUCTURE.  IF (I) THE COMPANY SHALL AT
ANY TIME BE INVOLVED IN A MERGER, CONSOLIDATION, DISSOLUTION, LIQUIDATION,
REORGANIZATION, EXCHANGE OF SHARES, SALE OF ALL OR SUBSTANTIALLY ALL OF THE
ASSETS OR STOCK OF THE COMPANY OR OTHER TRANSACTION SIMILAR THERETO, (II) ANY  

26

--------------------------------------------------------------------------------

 

 

stock dividend, stock split, reverse stock split, stock combination,
reclassification, recapitalization, significant repurchases of stock, or other
similar change in the capital stock of the Company or any other event that
constitutes a change in stock under the terms of the Share Plan shall occur,
(iii) any extraordinary dividend or other distribution to holders of Common
Shares or Class A Units shall be declared and paid other than in the ordinary
course, or (iv) any other event shall occur that in each case in the good faith
judgment of the Committee necessitates action by way of appropriate equitable or
proportionate adjustment in the terms of this Award, this Agreement or the 2013
OPP Units to avoid distortion in the value of this Award, then the Committee
shall take such action as it deems necessary to maintain the Grantee’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Award and the terms of the 2013 OPP Units prior to such event,
including, without limitation:  (A) interpretations of or modifications to any
defined term in this Agreement; (B) adjustments in any calculations provided for
in this Agreement, and (C) substitution of other awards under the Share Plan or
otherwise. 


9.                  MISCELLANEOUS.


(A)                AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY
WITH THE CONSENT OF THE COMPANY AND THE PARTNERSHIP ACTING THROUGH THE
COMMITTEE; PROVIDED  THAT ANY SUCH AMENDMENT OR MODIFICATION MATERIALLY AND
ADVERSELY AFFECTING THE RIGHTS OF THE GRANTEE HEREUNDER MUST BE CONSENTED TO BY
THE GRANTEE TO BE EFFECTIVE AS AGAINST HIM.  NOTWITHSTANDING THE FOREGOING, THIS
AGREEMENT MAY BE AMENDED IN WRITING SIGNED ONLY BY THE COMPANY AND THE
PARTNERSHIP TO CORRECT ANY ERRORS OR AMBIGUITIES IN THIS AGREEMENT AND/OR TO
MAKE SUCH CHANGES THAT DO NOT MATERIALLY ADVERSELY AFFECT THE GRANTEE’S RIGHTS
HEREUNDER.  THIS GRANT SHALL IN NO WAY AFFECT THE GRANTEE’S PARTICIPATION OR
BENEFITS UNDER ANY OTHER PLAN OR BENEFIT PROGRAM MAINTAINED OR PROVIDED BY THE
COMPANY OR THE PARTNERSHIP. 


(B)               INCORPORATION OF SHARE PLAN; COMMITTEE DETERMINATIONS.  THE
PROVISIONS OF THE SHARE PLAN ARE HEREBY INCORPORATED BY REFERENCE AS IF SET
FORTH HEREIN.  IN THE EVENT OF A CONFLICT BETWEEN THIS AGREEMENT AND THE SHARE
PLAN, THE SHARE PLAN SHALL GOVERN.  THE COMMITTEE WILL MAKE THE DETERMINATIONS
AND CERTIFICATIONS REQUIRED BY THIS AWARD AS PROMPTLY AS REASONABLY PRACTICABLE
FOLLOWING THE OCCURRENCE OF THE EVENT OR EVENTS NECESSITATING SUCH
DETERMINATIONS OR CERTIFICATIONS.


(C)                STATUS OF 2013 OPP UNITS UNDER THE SHARE PLAN.  THIS AWARD
AND THE OTHER 2013 OPP AWARDS CONSTITUTE AWARDS OF OP UNITS (AS DEFINED IN THE
2010 PLAN) BY THE COMPANY UNDER THE 2010 PLAN.  THE AWARD OPP UNITS ARE
INTERESTS IN THE PARTNERSHIP.  THE NUMBER OF COMMON SHARES RESERVED FOR ISSUANCE
UNDER THE SHARE PLAN UNDERLYING OUTSTANDING AWARD OPP UNITS WILL BE DETERMINED
BY THE COMMITTEE IN LIGHT OF ALL APPLICABLE CIRCUMSTANCES, INCLUDING
CALCULATIONS MADE OR TO BE MADE UNDER SECTION 3 HEREOF, VESTING, CAPITAL ACCOUNT
ALLOCATIONS AND/OR BALANCES UNDER THE PARTNERSHIP AGREEMENT, THE CONVERSION
RATIO IN EFFECT BETWEEN LTIP UNITS AND CLASS A UNITS AND THE EXCHANGE RATIO IN
EFFECT BETWEEN CLASS A UNITS AND COMMON SHARES.  THE COMPANY WILL HAVE THE RIGHT
AT ITS OPTION, AS SET FORTH IN THE PARTNERSHIP AGREEMENT, TO ISSUE COMMON SHARES
IN EXCHANGE FOR AWARD PARTNERSHIP UNITS IN ACCORDANCE WITH THE PARTNERSHIP
AGREEMENT, SUBJECT TO CERTAIN LIMITATIONS SET FORTH IN THE PARTNERSHIP
AGREEMENT, AND SUCH COMMON SHARES, IF ISSUED, WILL BE ISSUED UNDER THE SHARE
PLAN.  THE GRANTEE MUST BE ELIGIBLE TO RECEIVE THE AWARD OPP UNITS IN COMPLIANCE
WITH APPLICABLE FEDERAL AND STATE


 

27

--------------------------------------------------------------------------------

 

 


SECURITIES LAWS AND TO THAT EFFECT IS REQUIRED TO COMPLETE, EXECUTE AND DELIVER
CERTAIN COVENANTS, REPRESENTATIONS AND WARRANTIES (ATTACHED AS EXHIBIT B).  THE
GRANTEE ACKNOWLEDGES THAT THE GRANTEE WILL HAVE NO RIGHT TO APPROVE OR
DISAPPROVE SUCH DETERMINATION BY THE COMMITTEE.


(D)               LEGEND.  THE RECORDS OF THE PARTNERSHIP EVIDENCING THE AWARD
OPP UNITS SHALL BEAR AN APPROPRIATE LEGEND, AS DETERMINED BY THE PARTNERSHIP IN
ITS SOLE DISCRETION, TO THE EFFECT THAT SUCH 2013 OPP UNITS ARE SUBJECT TO
RESTRICTIONS AS SET FORTH HEREIN, IN THE SHARE PLAN, AND IN THE PARTNERSHIP
AGREEMENT.


(E)                COMPLIANCE WITH LAW.  THE PARTNERSHIP AND THE GRANTEE WILL
MAKE REASONABLE EFFORTS TO COMPLY WITH ALL APPLICABLE SECURITIES LAWS.  IN
ADDITION, NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, NO
2013 OPP UNITS WILL BECOME VESTED OR BE PAID AT A TIME THAT SUCH VESTING OR
PAYMENT WOULD RESULT IN A VIOLATION OF ANY SUCH LAW.


(F)                INVESTMENT REPRESENTATIONS; REGISTRATION.  THE GRANTEE HEREBY
MAKES THE COVENANTS, REPRESENTATIONS AND WARRANTIES SET FORTH ON EXHIBIT B
ATTACHED HERETO.  ALL OF SUCH COVENANTS, WARRANTIES AND REPRESENTATIONS SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE GRANTEE.  THE
PARTNERSHIP WILL HAVE NO OBLIGATION TO REGISTER UNDER THE SECURITIES ACT ANY
2013 OPP UNITS OR ANY OTHER SECURITIES ISSUED PURSUANT TO THIS AGREEMENT OR UPON
CONVERSION OR EXCHANGE OF 2013 OPP UNITS.  THE GRANTEE AGREES THAT ANY RESALE OF
THE SHARES OF COMMON SHARES RECEIVED UPON THE EXCHANGE OF UNITS INTO WHICH 2013
OPP UNITS MAY BE CONVERTED SHALL NOT OCCUR DURING THE “BLACKOUT PERIODS”
FORBIDDING SALES OF COMPANY SECURITIES, AS SET FORTH IN THE THEN APPLICABLE
COMPANY EMPLOYEE MANUAL OR INSIDER TRADING POLICY.  IN ADDITION, ANY RESALE
SHALL BE MADE IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT OR AN APPLICABLE EXEMPTION THEREFROM, INCLUDING, WITHOUT LIMITATION, THE
EXEMPTION PROVIDED BY RULE 144 PROMULGATED THEREUNDER (OR ANY SUCCESSOR RULE).


(G)               SECTION 83(B) ELECTION.  IN CONNECTION WITH EACH SEPARATE
ISSUANCE OF LTIP UNITS UNDER THIS AWARD PURSUANT TO SECTION 3 HEREOF THE GRANTEE
HEREBY AGREES TO MAKE AN ELECTION TO INCLUDE IN GROSS INCOME IN THE YEAR OF
TRANSFER THE APPLICABLE AWARD OPP UNITS PURSUANT TO SECTION 83(B) OF THE CODE
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT C AND TO SUPPLY THE
NECESSARY INFORMATION IN ACCORDANCE WITH THE REGULATIONS PROMULGATED
THEREUNDER.  THE GRANTEE AGREES TO FILE THE ELECTION (OR TO PERMIT THE
PARTNERSHIP TO FILE SUCH ELECTION ON THE GRANTEE’S BEHALF) WITHIN THIRTY (30)
DAYS AFTER THE AWARD OF THE 2013 OPP UNITS HEREUNDER WITH THE IRS SERVICE CENTER
AT WHICH SUCH GRANTEE FILES HIS PERSONAL INCOME TAX RETURNS, AND TO FILE A COPY
OF SUCH ELECTION WITH THE GRANTEE’S U.S. FEDERAL INCOME TAX RETURN FOR THE
TAXABLE YEAR IN WHICH THE 2013 OPP UNITS ARE AWARDED TO THE GRANTEE.


(H)               SEVERABILITY.  IF, FOR ANY REASON, ANY PROVISION OF THIS
AGREEMENT IS HELD INVALID, SUCH INVALIDITY SHALL NOT AFFECT ANY OTHER PROVISION
OF THIS AGREEMENT NOT SO HELD INVALID, AND EACH SUCH OTHER PROVISION SHALL TO
THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.  IF ANY
PROVISION OF THIS AGREEMENT SHALL BE HELD INVALID IN PART, SUCH INVALIDITY SHALL
IN NO WAY AFFECT THE REST OF SUCH PROVISION NOT HELD SO INVALID, AND THE REST OF
SUCH PROVISION, TOGETHER WITH ALL OTHER PROVISIONS OF THIS AGREEMENT, SHALL TO
THE FULL EXTENT CONSISTENT WITH LAW CONTINUE IN FULL FORCE AND EFFECT.

 


 

28

--------------------------------------------------------------------------------

 

 


(I)                 GOVERNING LAW.  THIS AGREEMENT IS MADE UNDER, AND WILL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS OF SUCH STATE.


(J)                 NO OBLIGATION TO CONTINUE POSITION AS AN EMPLOYEE,
CONSULTANT OR ADVISOR.  NEITHER THE COMPANY NOR ANY AFFILIATE IS OBLIGATED BY OR
AS A RESULT OF THIS AGREEMENT TO CONTINUE TO HAVE THE GRANTEE AS AN EMPLOYEE,
CONSULTANT OR ADVISOR AND THIS AGREEMENT SHALL NOT INTERFERE IN ANY WAY WITH THE
RIGHT OF THE COMPANY OR ANY AFFILIATE TO TERMINATE THE GRANTEE’S CONTINUOUS
SERVICE AT ANY TIME.


(K)               NOTICES.  ANY NOTICE TO BE GIVEN TO THE COMPANY SHALL BE
ADDRESSED TO THE SECRETARY OF THE COMPANY AT 888 SEVENTH AVENUE, NEW YORK, NEW
YORK 10019 AND ANY NOTICE TO BE GIVEN THE GRANTEE SHALL BE ADDRESSED TO THE
GRANTEE AT THE GRANTEE’S ADDRESS AS IT APPEARS ON THE EMPLOYMENT RECORDS OF THE
COMPANY, OR AT SUCH OTHER ADDRESS AS THE COMPANY OR THE GRANTEE MAY HEREAFTER
DESIGNATE IN WRITING TO THE OTHER.


(L)                 WITHHOLDING AND TAXES.  NO LATER THAN THE DATE AS OF WHICH
AN AMOUNT FIRST BECOMES INCLUDIBLE IN THE GROSS INCOME OF THE GRANTEE FOR INCOME
TAX PURPOSES OR SUBJECT TO THE FEDERAL INSURANCE CONTRIBUTIONS ACT WITHHOLDING
WITH RESPECT TO THIS AWARD, THE GRANTEE WILL PAY TO THE COMPANY OR, IF
APPROPRIATE, ANY OF ITS AFFILIATES, OR MAKE ARRANGEMENTS SATISFACTORY TO THE
COMMITTEE REGARDING THE PAYMENT OF, ANY UNITED STATES FEDERAL, STATE OR LOCAL OR
FOREIGN TAXES OF ANY KIND REQUIRED BY LAW TO BE WITHHELD WITH RESPECT TO SUCH
AMOUNT; PROVIDED, HOWEVER, THAT IF ANY AWARD OPP UNITS OR AWARD PARTNERSHIP
UNITS ARE WITHHELD (OR RETURNED), THE NUMBER OF AWARD OPP UNITS OR AWARD
PARTNERSHIP UNITS SO WITHHELD (OR RETURNED) SHALL BE LIMITED TO A NUMBER WHICH
HAS A FAIR MARKET VALUE ON THE DATE OF WITHHOLDING EQUAL TO THE AGGREGATE AMOUNT
OF SUCH LIABILITIES BASED ON THE MINIMUM STATUTORY WITHHOLDING RATES FOR
FEDERAL, STATE, LOCAL AND FOREIGN INCOME TAX AND PAYROLL TAX PURPOSES THAT ARE
APPLICABLE TO SUCH SUPPLEMENTAL TAXABLE INCOME.  THE OBLIGATIONS OF THE COMPANY
UNDER THIS AGREEMENT WILL BE CONDITIONAL ON SUCH PAYMENT OR ARRANGEMENTS, AND
THE COMPANY AND ITS AFFILIATES SHALL, TO THE EXTENT PERMITTED BY LAW, HAVE THE
RIGHT TO DEDUCT ANY SUCH TAXES FROM ANY PAYMENT OTHERWISE DUE TO THE GRANTEE.


(M)             HEADINGS.  THE HEADINGS OF PARAGRAPHS HEREOF ARE INCLUDED SOLELY
FOR CONVENIENCE OF REFERENCE AND SHALL NOT CONTROL THE MEANING OR INTERPRETATION
OF ANY OF THE PROVISIONS OF THIS AGREEMENT.


(N)               COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS WITH THE SAME EFFECT AS IF EACH OF THE SIGNING PARTIES HAD SIGNED
THE SAME DOCUMENT.  ALL COUNTERPARTS SHALL BE CONSTRUED TOGETHER AND CONSTITUTE
THE SAME INSTRUMENT.


(O)               SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE BINDING UPON
AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND ANY SUCCESSORS TO THE COMPANY
AND THE PARTNERSHIP, ON THE ONE HAND, AND ANY SUCCESSORS TO THE GRANTEE, ON THE
OTHER HAND, BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, BUT THIS AGREEMENT
SHALL NOT OTHERWISE BE ASSIGNABLE OR OTHERWISE SUBJECT TO HYPOTHECATION BY THE
GRANTEE. 

 


 

29

--------------------------------------------------------------------------------

 

 


(P)               SECTION 409A.  THIS AGREEMENT SHALL BE CONSTRUED, ADMINISTERED
AND INTERPRETED IN ACCORDANCE WITH A GOOD FAITH INTERPRETATION OF SECTION 409A
OF THE CODE.  ANY PROVISION OF THIS AGREEMENT THAT IS INCONSISTENT WITH SECTION
409A OF THE CODE, OR THAT MAY RESULT IN PENALTIES UNDER SECTION 409A OF THE
CODE, SHALL BE AMENDED, WITH THE REASONABLE COOPERATION OF THE GRANTEE, THE
COMPANY AND THE PARTNERSHIP, TO THE EXTENT NECESSARY TO EXEMPT IT FROM, OR BRING
IT INTO COMPLIANCE WITH SECTION 409A OF THE CODE.

[signature page follows]

 

30

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 15th day of March, 2013.

VORNADO REALTY TRUST

 

 

By:  ______________________

Name:  Joseph Macnow

Title:    Executive Vice President and Chief Financial Officer

 

VORNADO REALTY L.P.

 

 

By:  Vornado Realty Trust, its sole general partner:

 

 

By:  ______________________

Name:  Joseph Macnow

Title:    Executive Vice President and Chief Financial Officer

 

GRANTEE

 

 

Name:                                                   

             

 

31

LIBC/4789372.6 EAS
102893-154065                                                                                                                                                  
 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee, desiring to become one of the within named Limited Partners of
Vornado Realty L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the Section 15.11 “Power of Attorney” thereof),
and becomes a party to, the Agreement of Limited Partnership, dated as of
October 20, 1997, of Vornado Realty L.P., as amended (the “Partnership
Agreement”).  The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee):

1.                  The Limited Partner hereby confirms that it has reviewed the
terms of the Partnership Agreement and affirms and agrees that it is bound by
each of the terms and conditions of the Partnership Agreement, including,
without limitation, the provisions thereof relating to limitations and
restrictions on the transfer of Partnership Units (as defined in the Partnership
Agreement).

2.                  The Limited Partner hereby confirms that it is acquiring the
Partnership Units for its own account as principal, for investment and not with
a view to resale or distribution, and that the Partnership Units may not be
transferred or otherwise disposed of by the Limited Partner otherwise than in a
transaction pursuant to a registration statement filed by the Partnership (which
it has no obligation to file) or that is exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and all applicable state and foreign securities laws, and the General Partner
(as defined in the Partnership Agreement) may refuse to transfer any Partnership
Units as to which evidence of such registration or exemption from registration
satisfactory to the General Partner is not provided to it, which evidence may
include the requirement of a legal opinion regarding the exemption from such
registration.  If the General Partner delivers to the Limited Partner Common
Shares of Beneficial Interest of the General Partner (“Common Shares”) upon
redemption of any Partnership Units, the Common Shares will be acquired for the
Limited Partner’s own account as principal, for investment and not with a view
to resale or distribution, and the Common Shares may not be transferred or
otherwise disposed of by the Limited Partner otherwise than in a transaction
pursuant to a registration statement filed by the General Partner with respect
to such Common Shares (which it has no obligation under the Partnership
Agreement to file) or that is exempt from the registration requirements of the
Securities Act and all applicable state and foreign securities laws, and the
General Partner may refuse to transfer any Common Shares as to which evidence of
such registration or exemption from such registration satisfactory to the
General Partner is not provided to it, which evidence may include the
requirement of a legal opinion regarding the exemption from such registration.

3.                  The Limited Partner hereby affirms that it has appointed the
General Partner, any Liquidator (as defined in the Partnership Agreement) and
authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead, in accordance with Section 15.11 of the Partnership Agreement, which
section is hereby incorporated by reference.  The foregoing power of attorney is
hereby declared to be irrevocable

                                                                               

--------------------------------------------------------------------------------

 

 

and a power coupled with an interest, and it shall survive and not be affected
by the death, incompetency, dissolution, disability, incapacity, bankruptcy or
termination of the Limited Partner and shall extend to the Limited Partner’s
heirs, executors, administrators, legal representatives, successors and assigns.

4.                  The Limited Partner hereby confirms that, notwithstanding
any provisions of the Partnership Agreement to the contrary, the Award OPP Units
shall not be redeemable by the Limited Partner pursuant to Section 8.6 of the
Partnership Agreement.

5.                  (a)        The Limited Partner hereby irrevocably consents
in advance to any amendment to the Partnership Agreement, as may be recommended
by the General Partner, intended to avoid the Partnership being treated as a
publicly-traded partnership within the meaning of Section 7704 of the Internal
Revenue Code, including, without limitation, (x) any amendment to the provisions
of Section 8.6 of the Partnership Agreement intended to increase the waiting
period between the delivery of a Notice of Redemption (as defined in the
Partnership Agreement) and the Specified Redemption Date (as defined in the
Partnership Agreement) and/or the Valuation Date (as defined in the Partnership
Agreement) to up to sixty (60) days or (y) any other amendment to the
Partnership Agreement intended to make the redemption and transfer provisions,
with respect to certain redemptions and transfers, more similar to the
provisions described in Treasury Regulations Section 1.7704-1(f).

(b)        The Limited Partner hereby appoints the General Partner, any
Liquidator and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to execute and deliver any amendment referred to in the
foregoing paragraph 5(a) on the Limited Partner’s behalf.  The foregoing power
of attorney is hereby declared to be irrevocable and a power coupled with an
interest, and it shall survive and not be affected by the death, incompetency,
dissolution, disability, incapacity, bankruptcy or termination of the Limited
Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

6.                  The Limited Partner agrees that it will not transfer any
interest in the Partnership Units (x) through (i) a national, non-U.S.,
regional, local or other securities exchange, (ii) PORTAL or (iii) an
over-the-counter market (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise) or (y) to or through (a) a person,
such as a broker or dealer, that makes a market in, or regularly quotes prices
for, interests in the Partnership or (b) a person that regularly makes available
to the public (including customers or subscribers) bid or offer quotes with
respect to any interests in the Partnership and stands ready to effect
transactions at the quoted prices for itself or on behalf of others. 

7.                  The Limited Partner acknowledges that the General Partner
shall be a third party beneficiary of the representations, covenants and
agreements set forth in Sections 4 and 6 hereof.  The Limited Partner agrees
that it will transfer, whether by assignment or otherwise, Partnership Units
only to the General Partner or to transferees that provide the Partnership and
the General Partner with the representations and covenants set forth in Sections
4 and 6 hereof.

                                                                               

--------------------------------------------------------------------------------

 

 

8.                  This Acceptance shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
regard to the principles of conflicts of law.

Signature Line for Limited Partner:

 

 

Name:  ______________________

Date:  __________ __, 2013

 

Address of Limited Partner:

 

                                                          

                                                          

 

 

                                                                               

--------------------------------------------------------------------------------

 

 

EXHIBIT B

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

The Grantee hereby represents, warrants and covenants as follows:

(a)        The Grantee has received and had an opportunity to review the
following documents (the “Background Documents”): 

(i)         The Company’s latest Annual Report to Stockholders;

(ii)        The Company’s Proxy Statement for its most recent Annual Meeting of
Stockholders;

(iii)       The Company’s Report on Form 10-K for the fiscal year most recently
ended;

(iv)       The Company’s Form 10-Q, if any, for the most recently ended quarter
if one has been filed by the Company with the Securities and Exchange Commission
since the filing of the Form 10-K described in clause (iii) above;

(v)        Each of the Company’s Current Report(s) on Form 8-K, if any, filed
since the end of the fiscal year most recently ended for which a Form 10-K has
been filed by the Company;

(vi)       The Partnership Agreement;

(vii)      The Share Plan; and

(viii)     The Company’s Declaration of Trust, as amended.

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of LTIP Units shall not constitute an offer of LTIP Units until such
determination of suitability shall be made.

(b)        The Grantee hereby represents and warrants that

(i)         The Grantee either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act of 1933, as amended (the “Securities Act”),
or (B) by reason of the business and financial experience of the Grantee,
together with the business and financial experience of those persons, if any,
retained by the Grantee to represent or advise him with respect to the grant to
him of LTIP Units, the potential conversion of LTIP Units into Class A Units of
the Partnership (“Common Units”) and the potential redemption of such Common
Units for the Company’s Common Shares (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential
investment in the Company and of making an informed investment

                                                                               

--------------------------------------------------------------------------------

 

 

decision, (II) is capable of protecting his own interest or has engaged
representatives or advisors to assist him in protecting his interests, and (III)
is capable of bearing the economic risk of such investment.

(ii)        The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of LTIP Units may
become subject, to his particular situation; (B) the Grantee has not received or
relied upon business or tax advice from the Company, the Partnership or any of
their respective employees, agents, consultants or advisors, in their capacity
as such; (C) the Grantee provides or will provide services to the Partnership on
a regular basis and in such capacity has access to such information, and has
such experience of and involvement in the business and operations of the
Partnership, as the Grantee believes to be necessary and appropriate to make an
informed decision to accept this Award of LTIP Units; and (D) an investment in
the Partnership and/or the Company involves substantial risks.  The Grantee has
been given the opportunity to make a thorough investigation of matters relevant
to the LTIP Units and has been furnished with, and has reviewed and understands,
materials relating to the Partnership and the Company and their respective
activities (including, but not limited to, the Background Documents).  The
Grantee has been afforded the opportunity to obtain any additional information
(including any exhibits to the Background Documents) deemed necessary by the
Grantee to verify the accuracy of information conveyed to the Grantee.  The
Grantee confirms that all documents, records, and books pertaining to his
receipt of LTIP Units which were requested by the Grantee have been made
available or delivered to the Grantee.  The Grantee has had an opportunity to
ask questions of and receive answers from the Partnership and the Company, or
from a person or persons acting on their behalf, concerning the terms and
conditions of the LTIP Units.  The Grantee has relied upon, and is making its
decision solely upon, the Background Documents and other written information
provided to the Grantee by the Partnership or the Company.

(iii)       The LTIP Units to be issued, the Common Units issuable upon
conversion of the LTIP Units and any REIT Shares issued in connection with the
redemption of any such Common Units will be acquired for the account of the
Grantee for investment only and not with a current view to, or with any
intention of, a distribution or resale thereof, in whole or in part, or the
grant of any participation therein, without prejudice, however, to the Grantee’s
right (subject to the terms of the LTIP Units, the Share Plan and this
Agreement) at all times to sell or otherwise dispose of all or any part of his
LTIP Units, Common Units or REIT Shares in compliance with the Securities Act,
and applicable state securities laws, and subject, nevertheless, to the
disposition of his assets being at all times within his control. 

(iv)       The Grantee acknowledges that (A) neither the LTIP Units to be
issued, nor the Common Units issuable upon conversion of the LTIP Units, have
been registered under the Securities Act or state securities laws by reason of a
specific exemption or exemptions from registration under the Securities Act and
applicable state securities laws and, if such LTIP Units or Common Units are
represented by certificates, such certificates will bear a legend to such
effect, (B) the reliance by the Partnership and the Company on such exemptions
is predicated in part on the accuracy and completeness of the representations
and warranties of the Grantee contained herein, (C) such LTIP Units or Common
Units, therefore, cannot be resold unless registered under the Securities Act
and applicable state securities laws, or unless an exemption

                                                                               

--------------------------------------------------------------------------------

 

 

from registration is available, (D) there is no public market for such LTIP
Units and Common Units and (E) neither the Partnership nor the Company has any
obligation or intention to register such LTIP Units or the Common Units issuable
upon conversion of the LTIP Units under the Securities Act or any state
securities laws or to take any action that would make available any exemption
from the registration requirements of such laws, except, that, upon the
redemption of the Common Units for REIT Shares, the Company may issue such REIT
Shares under the Share Plan and pursuant to a Registration Statement on Form S-8
under the Securities Act, to the extent that (I) the Grantee is eligible to
receive such REIT Shares under the Share Plan at the time of such issuance, (II)
the Company has filed a Form S-8 Registration Statement with the Securities and
Exchange Commission registering the issuance of such REIT Shares and (III) such
Form S-8 is effective at the time of the issuance of such REIT Shares.  The
Grantee hereby acknowledges that because of the restrictions on transfer or
assignment of such LTIP Units acquired hereby and the Common Units issuable upon
conversion of the LTIP Units which are set forth in the Partnership Agreement or
this Agreement, the Grantee may have to bear the economic risk of his ownership
of the LTIP Units acquired hereby and the Common Units issuable upon conversion
of the LTIP Units for an indefinite period of time.

(v)        The Grantee has determined that the LTIP Units are a suitable
investment for the Grantee.

(vi)       No representations or warranties have been made to the Grantee by the
Partnership or the Company, or any officer, trustee, shareholder, agent, or
Affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the LTIP Units except the information
specified in paragraph (b) above.

(c)        So long as the Grantee holds any LTIP Units, the Grantee shall
disclose to the Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Partnership may deem
reasonably necessary to ascertain and to establish compliance with provisions of
the Code, applicable to the Partnership or to comply with requirements of any
other appropriate taxing authority.

(d)       The address set forth on the signature page of this Agreement is the
address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited. 

 

                                                                               

--------------------------------------------------------------------------------

 

 

EXHIBIT C

ELECTION TO INCLUDE IN GROSS INCOME IN YEAR OF TRANSFER OF PROPERTY PURSUANT TO
SECTION 83(b) OF THE INTERNAL REVENUE CODE

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.         The name, address and taxpayer identification number of the
undersigned are:

Name:       ___________________________________ (the “Taxpayer”) 

Address:                                                                                                     

                                                                                                                 
 

Social Security No./Taxpayer Identification No.:  _________________

2.         Description of property with respect to which the election is being
made:

The election is being made with respect to ____________ LTIP Units in Vornado
Realty, L.P. (the “Partnership”). 

3.         The date on which the LTIP Units were transferred is ________ __,
2013.  The taxable year to which this election relates is calendar year 2013.

4.         Nature of restrictions to which the LTIP Units are subject:

(a)       With limited exceptions, until the LTIP Units vest, the Taxpayer may
not transfer in any manner any portion of the LTIP Units without the consent of
the Partnership. 

(b)       The Taxpayer’s LTIP Units vest in accordance with the vesting
provisions described in the Schedule attached hereto.  Unvested LTIP Units are
forfeited in accordance with the vesting provisions described in the Schedule
attached hereto.

5.         The fair market value at time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the LTIP Units with respect to which this election is being made was
$0 per LTIP Unit.

6.         The amount paid by the Taxpayer for the LTIP Units was $0 per LTIP
Unit.

7.         A copy of this statement has been furnished to the Partnership and
Vornado Realty Trust.

Dated:  _____________________     Name:  _____________________________

 

                                                                               

LIBC/4789372.6 EAS
102893-154065                                                                                                                                                  
 

--------------------------------------------------------------------------------

 

 

SCHEDULE TO EXHIBIT C

Vesting Provisions of LTIP Units

The LTIP Units are subject to time-based and performance-based vesting with the
final vesting percentage equaling the product of the time-based vesting
percentage and the performance-based vesting percentage.  Performance-based
vesting will be from zero percent (0%) to one hundred percent (100%) based on
Vornado Realty Trust’s (the “Company’s”) per-share total return to shareholders
for the period from March 15, 2013 to March 15, 2016 (or earlier under certain
circumstances).  Under the time-based vesting hurdles, thirty-three and
one-third percent (33.33%) of the LTIP Units will vest on each of March 15,
2016, March 15, 2017 and March 15, 2018, provided  that the Taxpayer continues
his or her service relationship with the Company, the Partnership or an
affiliate of the Company through such dates, subject to acceleration in the
event of certain extraordinary transactions or termination of the Taxpayer’s
service relationship with the Company under specified circumstances.  Unvested
LTIP Units are subject to forfeiture in the event of failure to vest based on
the passage of time and the determination of the performance-based percentage.

 

                                                                               

--------------------------------------------------------------------------------

 

 

SCHEDULE A TO 2012 OUTPERFORMANCE PLAN AWARD AGREEMENT

Date of Award Agreement:

 

Name of Grantee:

 

Participation Percentage:

 

Number of LTIP Units Subject to Grant:

 

Grant Date:

 

 

Initials of Company representative:  _________

Initials of Grantee:  _________

 

 